--------------------------------------------------------------------------------

Exhibit 10.32
EXECUTION VERSION
 
 
 

--------------------------------------------------------------------------------



CREDIT AGREEMENT
 
among
 
BUTLER ANIMAL HEALTH SUPPLY, LLC,
 
as Borrower,
 
The Several Lenders
 
from Time to Time Parties Hereto,
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent,
 
 
Dated as of December 31, 2009
 

--------------------------------------------------------------------------------

 
 
J.P. MORGAN SECURITIES INC.,
 as Sole Lead Arranger and Sole Bookrunner
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page
 
SECTION 1. DEFINITIONS
1
     
1.1
Defined Terms
1
1.2
Other Definitional Provisions
26
     
SECTION 2. AMOUNT AND TERMS OF TERM LOANS
27
     
2.1
Term Loans
27
2.2
Procedure for Term Loan Borrowing
27
2.3
Repayment of Term Loans
28
     
SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
28
     
3.1
Revolving Commitments
28
3.2
Procedure for Revolving Loan Borrowing
28
3.3
Swingline Commitment
29
3.4
Procedure for Swingline Borrowing; Refunding of Swingline Loans
29
3.5
Commitment Fees, etc.
31
3.6
Termination or Reduction of Revolving Commitments
31
3.7
L/C Commitment
31
3.8
Procedure for Issuance of Letter of Credit
32
3.9
Fees and Other Charges
32
3.10
L/C Participations
32
3.11
Reimbursement Obligation of the Borrower
33
3.12
Obligations Absolute
34
3.13
Letter of Credit Payments
34
3.14
Applications
35
     
SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
35
     
4.1
Optional Prepayments
35
4.2
Mandatory Prepayments and Commitment Reductions
35
4.3
Conversion and Continuation Options
36
4.4
Limitations on Eurodollar Tranches
37
4.5
Interest Rates and Payment Dates
37
4.6
Computation of Interest and Fees
38
4.7
Inability to Determine Interest Rate
38
4.8
Pro Rata Treatment and Payments
39
4.9
Requirements of Law
40
4.10
Taxes
41
4.11
Indemnity
44
4.12
Change of Lending Office
45
4.13
Mitigation Obligations; Replacement of Lenders
45

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 
4.14
Evidence of Debt
45
4.15
Illegality
46
4.16
Defaulting Lender
46
     
SECTION 5. REPRESENTATIONS AND WARRANTIES
48
     
5.1
Financial Condition
48
5.2
No Change
50
5.3
Corporate Existence; Compliance with Law
50
5.4
Power; Authorization; Enforceable Obligations
50
5.5
No Legal Bar
51
5.6
Litigation
51
5.7
No Default
51
5.8
Ownership of Property; Liens
51
5.9
Intellectual Property
51
5.10
Taxes
51
5.11
Federal Regulations
52
5.12
Labor Matters
52
5.13
ERISA
52
5.14
Investment Company Act; Other Regulations
53
5.15
Subsidiaries
53
5.16
Use of Proceeds
53
5.17
Environmental Matters
53
5.18
Accuracy of Information, etc.
54
5.19
Security Documents
55
5.20
Solvency
55
5.21
Deposit and Disbursement Accounts
55
5.22
Certain Documents
55
5.23
Holdings
55
5.24
Foreign Assets Control Regulations
56
5.25
Anti-Terrorism Laws
56
     
SECTION 6. CONDITIONS PRECEDENT
57
     
6.1
Conditions to Initial Extension of Credit
57
6.2
Conditions to Each Extension of Credit
59
     
SECTION 7. AFFIRMATIVE COVENANTS
59
     
7.1
Financial Statements
59
7.2
Certificates; Other Information
60
7.3
Payment of Obligations
61
7.4
Maintenance of Existence; Compliance
61
7.5
Maintenance of Property; Insurance
61
7.6
Inspection of Property; Books and Records; Discussions
61
7.7
Notices
62

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
Page


7.8
Environmental Laws
63
7.9
Interest Rate Protection
63
7.10
Additional Collateral, etc.
63
7.11
Maintenance of Ratings
65
7.12
Patriot Act Compliance
65
7.13
Landlord Waivers; Bailee Letters
65
7.14
Further Assurances
65
     
SECTION 8. NEGATIVE COVENANTS
66
     
8.1
Financial Condition Covenants
66
8.2
Indebtedness
67
8.3
Liens
69
8.4
Fundamental Changes
71
8.5
Disposition of Property
71
8.6
Restricted Payments
71
8.7
Capital Expenditures
72
8.8
Investments
72
8.9
Transactions with Affiliates
73
8.10
Sales and Leasebacks
74
8.11
Hedge Agreements
74
8.12
Changes in Fiscal Periods
74
8.13
Negative Pledge Clauses
75
8.14
Clauses Restricting Subsidiary Distributions
75
8.15
Lines of Business
76
8.16
Amendments to Material Contracts and Transaction Documentation
76
8.17
Additional Deposit Accounts
76
8.18
Optional Payments and Modifications of Certain Debt Instruments
77
     
SECTION 9. EVENTS OF DEFAULT
77
           
SECTION 10. THE AGENTS
80
     
10.1
Appointment
80
10.2
Delegation of Duties
81
10.3
Exculpatory Provisions
81
10.4
Reliance by Agents
81
10.5
Notice of Default
82
10.6
Non-Reliance on Agents and Other Lenders
82
10.7
Indemnification
82
10.8
Agent in Its Individual Capacity
83
10.9
Successor Administrative Agent
83
10.10
Agents Generally
84
10.11
The Lead Arranger
84

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)


Page


SECTION 11. MISCELLANEOUS
84
     
11.1
Amendments and Waivers
84
11.2
Notices
87
11.3
No Waiver; Cumulative Remedies
88
11.4
Survival of Representations and Warranties
88
11.5
Payment of Expenses and Taxes
88
11.6
Successors and Assigns; Participations and Assignments
89
11.7
Adjustments; Set-off
93
11.8
Counterparts
94
11.9
Severability
94
11.10
Integration
94
11.11
GOVERNING LAW
95
11.12
Submission To Jurisdiction; Waivers
95
11.13
Acknowledgments
95
11.14
Releases of Guarantees and Liens
96
11.15
Confidentiality
96
11.16
WAIVERS OF JURY TRIAL
97

 
 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES:
1.1
 
Commitments
5.1(b)(i)
 
Exceptions to NLS Financials
5.1(b)(ii)-1
 
Exceptions to Core Vet Financials
5.1(b)(ii)-2
 
Schein Allocation Methodologies
5.1(b)(ii)-3
 
Global SG&A Costs
5.4
 
Consents, Authorizations, Filings and Notices
5.15
 
Subsidiaries
5.19(a)
 
UCC Filing Jurisdictions
5.21
 
Deposit Accounts
6.1(c)
 
Governmental and Third Party Approvals
8.2(d)
 
Existing Indebtedness
8.3(f)
 
Existing Liens
8.6
 
Calculation of Permitted Tax Distributions
8.8(i)
 
Existing Investments
8.9(h)
 
Transactions with Affiliates
8.16
 
Material Contracts
     
EXHIBITS:
A
 
Form of Assignment and Assumption
B
 
Form of Compliance Certificate
C
 
Form of Exemption Certificate
D-1
 
Form of Term Note
D-2
 
Form of Revolving Note
D-3
 
Form Swingline Note
E
 
Form of Closing Certificate

 
 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT, dated as of December 31, 2009 among (a) BUTLER ANIMAL HEALTH
SUPPLY, LLC, a Delaware limited liability company (the “Borrower”), (b) the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”) and (c) JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower intends to participate in a series of transactions,
pursuant to which Schein (such term and other terms defined in Section 1.1 being
used with their respective defined meaning) will form Newco and contribute the
Schein Assets in exchange for 100% of the common stock of Newco.  Newco, Schein,
Butler, Oak Hill and other Affiliates will enter into the Transaction Agreement,
pursuant to which Butler will merge with and into Newco with Newco as the
surviving entity (the “Merger”).  In consideration for the Merger and additional
consideration to be paid by Schein, Oak Hill, as the sole shareholder of Butler,
will own approximately 29.5% of Newco common stock and will receive a demand
note from Newco.  Schein will own approximately 70.5% of Newco common
stock.  Newco will contribute the Schein Assets to Holdings, in exchange for
additional membership interests in Holdings. Holdings will contribute the Schein
Assets to the Borrower, and the Borrower will enter into this Agreement and use
the proceeds to (a) prepay in full the Borrower’s existing credit facilities and
(b) make a distribution to Holdings of approximately $125,000,000 (subject to
the post closing adjustments set forth in Section 1.8 of the Transaction
Agreement) (the “Closing Date Distribution”).  Holdings will use the proceeds of
the distribution from the Borrower to either redeem certain of its membership
interests or to pay distributions on them; and
 
WHEREAS, after giving effect to the transactions (i) Oak Hill will hold directly
or indirectly approximately 21.3% of the membership interests of Holdings, (ii)
Burns will hold directly or indirectly approximately 21.3% of the membership
interests of Holdings and (iii) Schein will hold directly or indirectly 50.1% of
the membership interests of Holdings.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
 
SECTION 1.
 
DEFINITIONS
 
1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
 
“Administrative Agent”: as defined in the preamble to this Agreement.
 
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons
 
 
 

--------------------------------------------------------------------------------

 
 
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
 
“Agents”: the collective reference to the Lead Arranger and the Administrative
Agent, which term shall include, for purposes of Section 10 only, the Issuing
Lender and the Swingline Lender.
 
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
 
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”: this Credit Agreement.
 
“Anti-Terrorism Laws”: as defined in Section 5.25(a).
 
“Applicable Margin”:  (a) for any Revolving Loan or Swingline Loan, the rate per
annum set forth under the relevant column heading in the grid below under the
caption “Revolving Loans and Swingline Loans” and (b) for any Term Loan, the
rate per annum set forth under the relevant column heading in the grid below
under the caption “Term Loans”:
 
Revolving Loans and Swingline Loans
 
Consolidated Leverage Ratio
 
Applicable Margin for Eurodollar Revolving Loans and Swingline Loans
   
Applicable Margins for Base Rate Revolving Loans and Swingline Loans
 
Greater than or equal to 3.25:1.00
    3.50 %     2.50 %
Less than 3.25 but greater than or equal to 2.75:1.00
    3.25 %     2.25 %
Less than 2.75:1.00
    3.00 %     2.00 %





Term Loans
 
Consolidated Leverage Ratio
 
Applicable Margin for Eurodollar Term Loans
   
Applicable Margins for Base Rate Term Loans
 
Greater than or equal to 2.50:1.00
    3.50 %     2.50 %
Less than 2.50:1.00
    3.25 %     2.25 %

 
For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Consolidated Leverage Ratio shall become effective on the
date that is three
 
 
2

--------------------------------------------------------------------------------

 
 
Business Days after the date on which financial statements are delivered to the
Administrative Agent and the Lenders pursuant to Section 7.1 and shall remain in
effect until the next changes to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 7.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest rate set
forth in each column of the Pricing Grid above shall apply. In addition, at all
times while an Event of Default shall have occurred and be continuing, the
highest rate set forth in each column of the Pricing Grid shall apply. Each
determination of the Consolidated Leverage Ratio pursuant to the Pricing Grid
shall be made in a manner consistent with the determination thereof pursuant to
Section 8.1(a).  Until the first adjustment in any Applicable Margin pursuant to
the preceding sentences in this definition, the Applicable Margin shall be the
highest rate in the applicable Pricing Grid.
 
“Applicable Percentage”: with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment.  If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.
 
“Application”: an application, in such form as the Issuing Lender may reasonably
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
 
“Approved Fund”: as defined in Section 11.6(b)(ii).
 
“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by any clause of Section 8.5)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $1,000,000.
 
“Assignee”: as defined in Section 11.6(b).
 
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.
 
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.
 
“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 0.50%
and (c) the Eurodollar Rate for a Eurodollar Loan with a one-month interest
period plus 1.0%. For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its prime rate in effect at its principal office in New York City (the
 
 
3

--------------------------------------------------------------------------------

 
 
Prime Rate not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors). Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
 
“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.
 
“Benefitted Lender”: as defined in Section 11.7(a).
 
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”: as defined in the preamble to this Agreement.
 
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Burns”: Burns Veterinary Supply, Inc.
 
 “Business”: as defined in Section 5.17(b).
 
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.
 
“Butler”: W.A. Butler Company.
 
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that are capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
 
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
 
4

--------------------------------------------------------------------------------

 
 
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of 365 days or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $250,000,000; (c) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A-1 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or (h) money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.
 
“Change of Control”: an event or series of events by which:
 
(a)  prior to a Qualifying IPO, the Permitted Investors shall cease to own and
control, of record and beneficially, either directly or indirectly, an amount of
Capital Stock of Holdings representing at least a majority of the combined
voting power of all of the Capital Stock of Holdings entitled to vote for
members of the board of managers or equivalent governing body of Holdings on a
fully-diluted basis;
 
(b)  any “person” or “group” (as such terms are used in Sections13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Permitted Investors becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all Capital Stock that such person or group has the right to acquire (such
right, an “option right”), whether such right is exercisable immediately or only
after the passage of time whether by means of options, warrants or otherwise),
directly or indirectly, of (i) prior to a Qualifying IPO, more of the Capital
Stock of Holdings entitled to vote for members of the board of managers or
equivalent governing body of Holdings on a fully-diluted basis (including by
taking into account all such Capital Stock that such “person” or “group” has the
right to acquire
 
 
5

--------------------------------------------------------------------------------

 
 
pursuant to any option right) than is held by the Permitted Investors or (ii)
following a Qualifying IPO, (A) 33-1/3% or more of the Capital Stock of Holdings
entitled to vote for members of the board of managers or equivalent governing
body of Holdings on a fully-diluted basis (including by taking into account all
such Capital Stock that such “person” or “group” has the right to acquire
pursuant to any option, warrant or other right) or (B) more of such Capital
Stock of Holdings on a fully-diluted basis (including by taking into account all
such Capital Stock that such “person” or “group” has the right to acquire
pursuant to any option right) than the Permitted Investors;
 
(c)  the board of managers or equivalent governing body of Holdings shall cease
to consist of a majority of Continuing Directors; or
 
(d)  Holdings shall cease, directly or indirectly, to own and control, of record
and beneficially, 100% of each class of outstanding Capital Stock of the
Borrower free and clear of all Liens (except Liens created by the Guarantee and
Collateral Agreement).
 
For the avoidance of doubt, it is understood that any event or series of events
that result in 100% ownership of the membership interests of Holdings by Schein
shall not constitute a Change of Control.
 
“Closing Date”: the date on which the conditions precedent set forth in Section
6.1 shall have been satisfied, which date is December 31, 2009.
 
“Closing Date Distribution”: as defined in the recitals hereto.
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
 
 “Commitment”: as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
 
“Commitment Fee Rate”: 0.75% per annum.
 
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided; that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of
 
 
6

--------------------------------------------------------------------------------

 
 
its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.
 
“Confidential Information Memorandum”: the Confidential Information Memorandum
dated December, 2009 and furnished to the Lenders.
 
“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Consolidated Group at such date.
 
“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Consolidated Group at such date, but excluding (a) the current portion of any
Funded Debt of the Consolidated Group and (b) without duplication of clause (a)
above, all Indebtedness consisting of Revolving Loans or Swingline Loans to the
extent otherwise included therein.
 
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization and impairment of intangibles (including,
but not limited to, goodwill) and organization costs, (e) any extraordinary
charges or losses determined in accordance with GAAP, (f) any non-recurring
charges or losses not to exceed $5,000,000 during any period of twelve (12)
consecutive months, (g) any reasonable non-recurring costs and expenses incurred
(i) related to the consummation of any Permitted Acquisition or (ii) in
connection with any proposed acquisition (s) in an aggregate amount not to
exceed $4,000,000 during any period of twelve (12) consecutive months, (h) any
costs and expenses or other charges or losses incurred in connection with the
integration of the Borrower and the Schein Assets (including, without
limitation, any duplicative costs associated with any transition services
arrangement and any restructuring costs) not to exceed $11,000,000 in 2010,
$6,000,000 in 2011, $1,000,000 in 2012 and $16,000,000 in the aggregate, (i) any
costs and expenses or extraordinary charges or losses incurred in connection
with the integration of any Permitted Acquisition in an aggregate amount not to
exceed $2,000,000 per such acquisition, (j) any fees, costs and expenses payable
in connection with the Transactions and the financing thereof, (k) non-cash
compensation expenses arising from the issuance of stock, options to purchase
stock and stock appreciation rights to the management of the Consolidated Group,
(l) any increase in the value of inventory in connection with the Transactions,
and (m) any other non-cash charges, non-cash expenses or non-cash losses of the
Consolidated Group for such period (excluding any such charge, expense or loss
incurred in the ordinary course of business
 
 
7

--------------------------------------------------------------------------------

 
 
that constitutes an accrual of or a reserve for cash charges for any future
period); provided, however, that cash payments made in such period or in any
future period in respect of such non-cash charges, expenses or losses (excluding
any such charge, expense or loss incurred in the ordinary course of business
that constitutes an accrual of or a reserve for cash charges for any future
period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made, and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income (other than late fees received with
respect to customer receivables), (b) any extraordinary income or gains
determined in accordance with GAAP and (c) any other non-cash income (excluding
any items that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period that are described in the
parenthetical to clause (m) above), all as determined on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period any member of the Consolidated Group shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by any
member of the Consolidated Group in excess of $1,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yield gross proceeds to any member of the Consolidated Group in
excess of $1,000,000.  Notwithstanding the foregoing, for the purposes of this
Agreement, Consolidated EBITDA for the fiscal quarters ending June 30, 2009,
September 30, 2009 and December 31, 2009 shall be deemed to be $21,902,000,
$21,239,000 and $17,402,000, respectively
 
 “Consolidated Group”: the collective reference to Holdings, the Borrower and
their Subsidiaries.
 
“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Consolidated
Group for such period with respect to all outstanding Indebtedness of the
Consolidated Group (including all cash commissions, discounts and other fees and
charges paid with respect to letters of credit and bankers’ acceptance financing
and net costs under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP).
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Leverage Ratio”: as at the last day of any fiscal quarter, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
the most recent period of four fiscal quarters of the Borrower then ended.
 
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Consolidated Group, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of the Borrower or
Holdings or is merged into or consolidated with any member of the Consolidated
Group, (b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower or Holdings) in which any member of the Consolidated Group has an
ownership interest, except to the extent that any such income is actually
received by any member of the Consolidated Group in the form of dividends or
similar distributions, and (c) the undistributed earnings of any Subsidiary of
the Borrower or Holdings that is not a Guarantor to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
 
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Consolidated Group at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Working Capital”: at any date, the difference between Consolidated
Current Assets on such date minus Consolidated Current Liabilities on such date.
 
“Continuing Directors”: the managers of Holdings on the Closing Date, and each
other manager, if, in each case, such other manager’s nomination for election to
the board of managers of Holdings is recommended by a majority of the then
Continuing Directors or such other manager receives the vote of the Permitted
Investors in his or her election by the equity holders of Holdings.
 
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
 
“Control Agreements”: collectively, each tri-party blocked account agreement by
and among the Administrative Agent, the applicable Loan Party, and each bank
which maintains an account of such Loan Party listed on Schedule 5.21 (other
than payroll accounts), in form and substance reasonably acceptable to
Administrative Agent.
 
“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person, (b) either (x) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies or
(y) is a Subsidiary of such Person, and (c) shall only include “downstream”
subsidiaries or entities of such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.
 
“Core Vet Business”: as defined in the Transaction Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
“Core Vet Financials”: as defined in Section 5.1(b)(ii).
 
“Darby”: collectively, Darby Group Companies, Inc., and its Affiliates.
 
“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
   
“Defaulting Lender”: any Lender, as determined by the Administrative Agent, that
has (a) failed to fund any portion of its Loans or participations in Letters of
Credit within three Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent, the Issuing
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) in the case of a Revolving Lender, (i) become or
is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
 
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”: dollars in lawful currency of the United States.
 
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
“ECF Percentage”:  75%; provided, that, with respect to each fiscal year of the
Borrower ending on or after December 31, 2010, the ECF Percentage shall be
reduced to (i) 50% if the Consolidated Leverage Ratio as of the last day of such
fiscal year is less than 3.25 to 1.00 and is not less than 2.75 to 1.00, (ii)
25% if the Consolidated Leverage Ratio as of the last day of such fiscal year is
less than 2.75 to 1.00 and is not less than 2.25 to 1.00 and (iii) 0% if the
Consolidated Leverage Ratio as of the last day of such fiscal year is less than
2.25 to 1.00.
 
“Environmental Laws”: any and all applicable and binding foreign, Federal,
state, local or municipal laws (including common law), rules, orders,
regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority regulating, relating to or imposing
 
 
10

--------------------------------------------------------------------------------

 
 
 liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
 
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the higher of (a) the rate per annum determined
on the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
the Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period and (b) 2.0%.  In the event that
such rate does not appear on such page (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.
 
“Eurodollar Loans”: Loans to which the rate of interest applicable is based upon
the Eurodollar Rate.
 
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements
 
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash Flow”: for any fiscal year of Holdings and the Borrower, the
excess, if any, of (a) the sum, without duplication, of (i) Consolidated Net
Income for such fiscal
 
 
11

--------------------------------------------------------------------------------

 
  
 year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year and (iv) the
aggregate net amount of non-cash loss on the Disposition of Property by
Holdings, the Borrower and their Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income, over (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by
Holdings, the Borrower and their Subsidiaries in cash during such fiscal year on
account of Capital Expenditures and Permitted Acquisitions (excluding the
principal amount of Indebtedness incurred to finance such expenditures (but
including repayments of any such Indebtedness incurred during such period or any
prior period) and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate amount of all regularly
scheduled principal payments of Funded Debt (including the Term Loans) of
Holdings, the Borrower and their Subsidiaries made during such fiscal year
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), (iv) increases
in Consolidated Working Capital for such fiscal year, (v) the amount of any tax
distributions paid by Holdings during such fiscal year, (vi) the aggregate
amount of all prepayments of Revolving Loans and Swingline Loans during such
fiscal year to the extent accompanying permanent reductions of the Revolving
Commitments and (vii) the aggregate net amount of non-cash gain on the
Disposition of Property by Holdings, the Borrower and their Subsidiaries during
such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent included in arriving at such Consolidated Net Income.
 
“Excess Cash Flow Application Date”: as defined in Section 4.2.
 
“Exchange Act”: as defined in the definition of “Change of Control”.
 
“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guarantee by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.
 
“Excluded Indebtedness”: all Indebtedness permitted by clauses (a), (b), (c),
(d), (e), (f), (g), (h), (i), (j), (k), (l) and (m) of Section 8.2.
 
“Executive Order”: as defined in Section 5.25(a).
 
“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).
 
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
 
12

--------------------------------------------------------------------------------

 
 
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.
 
“Funding Office”: the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of the definitions of
“Consolidated Leverage Ratio” and “Excess Cash Flow” and Section 7.1, GAAP shall
be determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1(a) (except that inventory
expense shall be calculated on a FIFO basis rather than a LIFO basis or, if not
so calculated, adjustments shall be made to calculations of inventory expense to
achieve the same effect).  In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange or any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
“Group Members”: the collective reference to the Borrower, Holdings and their
respective Subsidiaries.
 
 
13

--------------------------------------------------------------------------------

 
 
Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of December 31, 2009, by the Borrower and each Guarantor in favor of,
or for the benefit of, the Administrative Agent for the benefit of the Secured
Parties.
 
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”)  in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
“Guarantors”: collectively, Holdings and each Subsidiary of the Borrower other
than any Excluded Foreign Subsidiary.
 
“Hedge Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, managers, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Hedge Agreement.
 
“Holdings”: Butler Animal Health Holding Company LLC.
 
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes,
 
 
14

--------------------------------------------------------------------------------

 
 
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all reimbursement and other obligations of such Person,
contingent or otherwise, as an account party or applicant under or in respect of
bankers’ acceptances, letters of credit, surety bonds (other than surety bonds
required by any Governmental Authority to be posted by a pharmaceutical
distributor so long as such Person has no additional reimbursement obligations,
contingent or otherwise, thereunder) or similar arrangements, (g) the
liquidation value of all redeemable preferred Capital Stock of such Person
having a redemption date at least 6 months after the Termination Date, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Sections 8.2 and 9(e) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
 
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”: pertaining to a condition of Insolvency.
 
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, domain names, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
 
“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.
 
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, if agreed
to by all Lenders under the relevant
 
 
15

--------------------------------------------------------------------------------

 
 
Facility, nine or twelve months) thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six months (or, if agreed to by all Lenders under the
relevant Facility, nine or twelve months) thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not later than 11:00
A.M., New York City time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:
 
(i)             if any Interest Period would otherwise end on a day that is not
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)            the Borrower may not select an Interest Period under a
particular Facility that would extend beyond the Revolving Termination Date or
beyond the date final payment is due on the Term Loans;
 
(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)           the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Investments”: as defined in Section 8.8.
 
“Issuing Lender”: JPMorgan Chase Bank or any affiliate thereof in its capacity
as issuer of any Letter of Credit.
 
“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.
 
“L/C Commitment”: $10,000,000.
 
“L/C Disbursement”:  a payment by the applicable Issuing Lender pursuant to an
applicable Letter of Credit.  
 
“L/C Exposure”: with respect to any Revolving Lender at any time, an amount
equal to the aggregate amount of such Revolving Lender’s portion of the L/C
Obligations at such time.  
 
“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.
 
 
16

--------------------------------------------------------------------------------

 
 
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.
 
“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.
 
“Lead Arranger”: JPMorgan Chase Bank.
 
“Lenders”: as defined in the preamble to this Agreement; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.
 
“Letters of Credit”: as defined in Section 3.7(a).
 
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
“Liquidity”: cash on-hand and funds to be drawn under the Revolving Loan subject
to the requirements of Sections 6.2 and 8.1.
 
“Loan”: any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”: this Agreement, the Security Documents and the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing
which expressly provides that it is a “Loan Document”.
 
“Loan Parties”: each Group Member that is a party to a Loan Document.
 
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
 
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, or (b) the validity or enforceability of
this Agreement or any of the other Loan Documents or the rights or remedies of
the Agents or the Lenders hereunder or thereunder or the validity, perfection or
priority of the Administrative Agent’s Liens upon the Collateral.
 
“Material Contract”: each agreement identified on Schedule 8.16 to this
Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Moody’s”: Moody’s Investors Service, Inc, or any successor or assignee.
 
“Mortgages”: each of the mortgages and deeds of trust made by each Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably satisfactory to the Agents
(with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded).
 
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.
 
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of (i) attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document),
(ii) other customary fees and expenses actually incurred in connection
therewith, (iii) taxes paid or reasonably estimated to be payable as a result
thereof (taking into account any amounts, if any, distributed or to be
distributed to the members of Holdings with respect to taxes in connection with
such Asset Sale or Recovery Event in accordance with Schedule 8.6) and (iii) the
amount of any reserves established by the Borrower or its Subsidiaries to fund
contingent liabilities reasonably estimated to be payable in connection
therewith and (b) in connection with any issuance or sale of Capital Stock, any
capital contribution or any incurrence of Indebtedness, the cash proceeds
received from such issuance, contribution or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.  Any Net Cash Proceeds shall include a deduction for tax
distributions in respect of any realized gains assuming corporate tax rates (at
applicable federal, state and local levels); provided that, at the option of the
Borrower, such deduction on up to 29% of such gain may be calculated using
individual tax rates (at applicable federal, state and local levels).
 
“Newco”: Winslow Acquisition Company.
 
“NLS”: National Logistics Services, LLC.
 
”NLS Financials”: as defined in Section 5.1(b)(i).
 
“Non-Consenting Lenders”: as defined in Section 11.1.
 
 
18

--------------------------------------------------------------------------------

 
 
“Non-Excluded Taxes”: as defined in Section 4.10(a).
 
“Non-U.S. Lender”: as defined in Section 4.10(d).
 
“Notes”: the collective reference to any promissory notes evidencing Loans.
 
“Oak Hill”: collectively, Oak Hill Capital Partners II, L.P., and its
Affiliates.
 
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements and any Specified Cash Management Agreements, any
affiliate of any Lender, any Qualified Counterparty), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Hedge
Agreement and any Specified Cash Management Agreement or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to any Agent
or to any Lender that are required to be paid by the Borrower pursuant hereto)
or otherwise; provided that any release of Collateral or Guarantors effected in
the manner permitted by this Agreement shall not require the consent of holders
of obligations under Specified Hedge Agreements and Specified Cash Management
Agreements.
 
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, similar charges or similar levies arising from
any payment made hereunder or under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Participant”: as defined in Section 11.6(c).
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“PPA”: the Pension Protection Act of 2006.
 
“Permitted Acquisitions”: any acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all of the assets or
Capital Stock of, or a business line or a division of, any Person; provided that
(i) such acquisition was not preceded by, or effected pursuant to, an
unsolicited or hostile offer by the acquirer or an Affiliate of the acquirer;
(ii) immediately prior to and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
(iii) such acquisition is made in accordance with all applicable Requirements of
Law and material Contractual Obligations, and all material consents and
approvals required by applicable Requirement of Law and material Contractual
Obligations have been obtained; (iv) the Borrower’s Liquidity after giving pro
forma effect to such acquisition and all Loans funded in connection therewith
shall
 
 
19

--------------------------------------------------------------------------------

 
 
have exceeded $10,000,000; (v) the Consolidated Group shall be in compliance
with the covenants contained in Section 8.1, both immediately before and after
giving effect to such acquisition on a pro forma basis as of the most recently
ended fiscal quarter for which a Compliance Certificate has been delivered
pursuant to Section 7.2; (vi) the provisions of Section 7.10 are complied with
in respect of such acquisition; (vii) after giving pro forma effect to the
acquisition and all Indebtedness assumed, incurred or repaid in connection with
the acquisition, the Consolidated Leverage Ratio on the date of the acquisition
(based on Consolidated EBITDA determined on a pro forma basis, as set forth in
the definition of “Consolidated EBITDA”, as of the most recently ended fiscal
quarter of the Borrower for which financial statements have then been delivered)
shall be either (x) if the maximum Consolidated Leverage Ratio on the date of
the acquisition is greater than 2.5:1.0, 0.50:1.0 lower than the maximum
Consolidated Leverage Ratio applicable under Section 8.1(a) or (y) if the
maximum Consolidated Leverage Ratio on the date of the acquisition is equal to
or less than 2.5:1.0, 0.25:1.0 lower than the maximum Consolidated Leverage
Ratio applicable under Section 8.1(a), and in either case, the Administrative
Agent shall have received a Compliance Certificate pursuant to Section 7.2
accompanied by such supporting information as the Administrative Agent may
reasonably request; and (viii) any Person or assets or division as acquired in
accordance herewith shall be in primarily the same business or lines of business
as the Borrower or reasonably related thereto.
 
“Permitted Investors”: the collective reference to the Sponsors and their
Control Investment Affiliates.
 
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”: at a particular time, any employee pension benefit plan (other than a
Multiemployer Plan) that is subject to Title IV of ERISA or Section 412 of the
Code or Section 302 of the ERISA and in respect of which the Borrower or any
Commonly Controlled Entity is (or, if such Plan were terminated, would under
Section 4062 or 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
 
“Pricing Grid”: (a) with respect to Revolving Loans and Swingline Loans, the
grid set forth in the definition of “Applicable Margin” under the caption
“Revolving Loans and Swingline Loans”, and (b) with respect to Term Loans, the
grid set forth in the definition of “Applicable Margin” under the caption “Term
Loans”.
 
“Prime Rate”: as defined in the definition of “Base Rate”.
 
“Pro Forma Balance Sheet”: as defined in Section 5.1(c).
 
“Prohibited Transaction”: as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code.
 
“Projections”: as defined in Section 7.2(c).
 
“Properties”: as defined in Section 5.17(a).
 
 
20

--------------------------------------------------------------------------------

 
 
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“Purchase Money Obligation”: for any Person, the obligations of such Person in
respect of Indebtedness (including Capital Lease Obligations) incurred for the
purpose of financing all or any part of the purchase price of any property
(including Capital Stock of any Person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that the amount of Indebtedness does not exceed the cost of
such acquisition, installation, construction or improvement, as the case may be.
 
“Qualified Counterparty”: with respect to any Specified Hedge Agreement or
Specified Cash Management Agreement, any counterparty thereto that, at the time
such Specified Hedge Agreement or Specified Cash Management Agreement was
entered into, was a Lender, an Affiliate of a Lender, the Administrative Agent
or an Affiliate of the Administrative Agent.
 
 “Qualifying IPO”: Holdings’ first underwritten public offering of its common
Capital Stock pursuant to a registration statement under the Securities Act of
1933, as amended, that (i) results in gross proceeds of at least $50,000,000 and
(ii) results in the listing or quotation of Holdings’ common Capital Stock on a
recognized United States or international securities exchange.
 
“Recovery Event”: any settlement of or payment in excess of $500,000 in respect
of any property or casualty insurance claim or any condemnation proceeding
relating to any asset of any Group Member.
 
“Refunded Swingline Loans”: as defined in Section 3.4(b).
 
“Refunding Date”: as defined in Section 3.4(c).
 
“Register”: as defined in Section 11.6(b).
 
“Regulation U”: Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.
 
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 4.2(b) as a result of the delivery of a
Reinvestment Notice.
 
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or
 
 
21

--------------------------------------------------------------------------------

 
 
indirectly through a Subsidiary) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
or repair assets useful in its business.
 
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.
 
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsection .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”: at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
 
“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.
 
“Restricted Payments”: as defined in Section 8.6.
 
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” under such Lender’s name on Schedule
1.1 or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $30,000,000.
 
 
22

--------------------------------------------------------------------------------

 
 
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
 
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
 
“Revolving Facility”: as defined in the definition of “Facility”.
 
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loans”: as defined in Section 3.1(a).
 
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding); provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.
 
“Revolving Termination Date”: December 31, 2014.
 
“S&P”: Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc. or any
successor or assignee.
 
“Schein”: Henry Schein, Inc.
 
“Schein Assets”: the meaning of “Contributed Assets” as defined in the
Transaction Agreement.
 
“Schein Business”: the meaning of “Contributed Schein Vet Business” as defined
in the Transaction Agreement.
 
 “SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Secured Parties”: the collective reference to the Lenders, the Administrative
Agent, the Qualified Counterparties, the Issuing Lender and the Swingline
Lender.
 
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Control Agreements, the Mortgages and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure
 
 
23

--------------------------------------------------------------------------------

 
 
the obligations and liabilities of any Loan Party to any Secured Party under any
Loan Document or under any Specified Hedge Agreement or Specified Cash
Management Agreement.
 
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature. For purposes
of this definition, (i) “debt” means liability on a “claim”, and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
 
“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Guarantor and any Lender or affiliate thereof.
 
“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) Qualified Counterparty, as
counterparty, and (b) that has been designated by such Qualified Counterparty
and the Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement. The designation of any Hedge Agreement as a Specified Hedge Agreement
shall not create in favor of any Qualified Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Guarantee and Collateral Agreement.
 
“Sponsors”: collectively, Oak Hill, Darby and Schein.
 
“Subordinated Debt”:  any Indebtedness that is subordinated in right of payment
to the Obligations.
 
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.
 
 
24

--------------------------------------------------------------------------------

 
 
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $5,000,000.
 
“Swingline Lender”: JPMorgan Chase Bank, or any other Lender designated by the
Administrative Agent and the Borrower.
 
“Swingline Loans”: as defined in Section 3.3(a).
 
“Swingline Participation Amount”: as defined in Section 3.4(c).
 
“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder on the Closing Date in a principal
amount not to exceed the amount set forth under the heading “Term Commitment”
under such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original aggregate amount of
the Term Commitments is $320,000,000.
 
“Term Facility”: as defined in the definition of “Facility”.
 
“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.
 
“Term Loan”: as defined in Section 2.1.
 
“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).
 
“Term Termination Date”: December 31, 2015.
 
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
 
“Transactions”: the transactions described in the recitals hereto.
 
“Transaction Agreement”: the Omnibus Agreement, dated as of November 29, 2009,
among Schein, National Logistics Services, LLC, Newco, Holdings, the Borrower,
Oak Hill, Butler, Darby, Burns and the Management Members party thereto, as in
effect on the Closing Date or as may be amended, waived or otherwise modified in
accordance with Section 8.16.
 
 
25

--------------------------------------------------------------------------------

 
 
“Transaction Documentation”: collectively, the Transaction Agreement and all
disclosure schedules, exhibits and annexes thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith.
 
“Transferee”: any Assignee or Participant.
 
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
 
“United States”: the United States of America.
 
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Wholly Owned Guarantor”: any Guarantor that is a Wholly Owned Subsidiary of the
Borrower.
 
“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
1.2 Other Definitional Provisions.  (a)  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
26

--------------------------------------------------------------------------------

 
 
(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Holdings, the Borrower or any Subsidiary at “fair
value”, as defined therein
 
(f) To the extent that Holdings, the Borrower or any Subsidiary shall change its
fiscal year end to the fiscal year end of Schein or change its methodology for
determining fiscal quarters to Schein’s methodology as of the date hereof for
determining Schein’s fiscal quarters, any references herein (including Section
8.1) or any other Loan Document to fiscal quarters or fiscal years ended on a
specified date (from and after the date of such change) shall be deemed modified
to refer to the applicable corresponding Schein fiscal quarter or fiscal year,
as the case may be.
 
SECTION 2.
 
AMOUNT AND TERMS OF TERM LOANS
 
2.1 Term Loans.  (a)  On the Closing Date, subject to the terms and conditions
of this Agreement, each Term Lender severally agrees to make a term loan to the
Borrower (a “Term Loan”) in an amount not to exceed the amount of the Term
Commitment of such Lender, the proceeds of which shall be utilized to finance a
portion of the Transactions and to pay related fees and expenses.
 
(b) The Term Loans may from time to time be Eurodollar Loans or Base Rate Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.3.
 
2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Term Lenders make the
Term Loans on the Closing Date and specifying the amount to be borrowed and the
Type of Loan. The Term Loans made on the Closing Date shall initially be
Eurodollar Loans with an Interest Period of one month. Upon receipt of such
notice the Administrative Agent shall promptly notify each Term Lender thereof.
Not later than 12:00 noon, New York City time, on the Closing Date each Term
Lender shall
 
 
27

--------------------------------------------------------------------------------

 
 
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.
 
2.3 Repayment of Term Loans.  The Term Loan of each Lender shall mature and be
repaid (i) during the period commencing March 31, 2010 and ending September 30,
2015, in 23 equal consecutive quarterly installments each in the amount of one
quarter of one percent (0.25%) per annum of the original aggregate amount of the
Term Commitments and a final installment equal to the remaining unpaid principal
balance of the Term Loans on the Term Termination Date.
 
SECTION 3.
 
AMOUNT AND TERMS OF REVOLVING COMMITMENTS
 
3.1 Revolving Commitments.  (a)  Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying and reborrowing the
Revolving Loans in whole or in part, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3.
 
(b) The Borrower agrees to repay all outstanding Revolving Loans on the
Revolving Termination Date.
 
3.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans) (provided that
any such notice of a borrowing of Base Rate Loans to finance payments required
to be made pursuant to Section 3.11 may be given not later than 10:00 A.M., New
York City time, on the date of the proposed borrowing), specifying (i) the
aggregate amount and Types of Revolving Loans to be borrowed, (ii) in the event
more than one Type of Revolving Loans, the respective amounts of each such Type
of Revolving Loan, (iii) the requested Borrowing Date and (iv) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Each borrowing
under the Revolving Commitments shall be in an amount equal to (x) in the case
of Base Rate Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof
(or, if the then aggregate Available Revolving
 
 
28

--------------------------------------------------------------------------------

 
 
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $2,000,000 or a whole multiple of $100,000 in excess thereof;
provided, that (x) the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Revolving Commitments that are Base Rate Loans in other
amounts pursuant to Section 3.4 and (y) borrowings of Base Rate Loans pursuant
to Section 3.11 shall not be subject to the foregoing minimum amounts. Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.  No
more than $5,000,000 of Revolving Loans shall be made on the Closing Date.
 
3.3 Swingline Commitment.  (a)  Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be Base Rate Loans only.
 
(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least three Business Days after such Swingline
Loan is made.
 
3.4 Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a)  Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the aggregate amount of Swingline Loans to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period). Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof. Not later than 3:00 P.M., New York City time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the
 
 
29

--------------------------------------------------------------------------------

 
 
proceeds of such Swingline Loan available to the Borrower on such Borrowing Date
by depositing such proceeds in the account of the Borrower with the
Administrative Agent on such Borrowing Date in immediately available funds.
 
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans and all of the Borrower’s obligations with respect to such
Swingline Loans shall be deemed satisfied in full. The Borrower irrevocably
authorizes the Swingline Lender to charge the Borrower’s accounts with the
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loans.
 
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 3.4(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 3.4(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.
 
(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
 
 
30

--------------------------------------------------------------------------------

 
 
(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
3.4(b) and to purchase participating interests pursuant to Section 3.4(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 6; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
 
3.5 Commitment Fees, etc.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the date hereof to but excluding the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on the first of such date to occur after the date hereof.
 
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
(c) The Borrower agrees to pay to the Lead Arranger the fees in the amounts and
on the dates as set forth in any fee agreements with the Lead Arranger and to
perform any other obligations contained therein.
 
3.6 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments without premium or penalty; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the Closing Date thereof, the Total
Revolving Extensions of Credit would exceed the Total Revolving Commitments. Any
such reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.
 
3.7 L/C Commitment.  (a)  Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.10(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower (or any Subsidiary of the Borrower) on
any Business Day during the Revolving Commitment Period in such form as may be
reasonably approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars, (ii) have a face amount of at least $50,000 (unless otherwise
 
 
31

--------------------------------------------------------------------------------

 
 
agreed by the Issuing Lender) and (iii) expire no later than the earlier of (x)
the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional periods not to exceed one year (which shall in no event extend beyond
the date referred to in clause (y) above).
 
(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
 
3.8 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Upon receipt of any Application, the
Issuing Lender will notify the Administrative Agent of the amount, the
beneficiary and the requested expiration of the requested Letter of Credit, and
upon receipt of confirmation from the Administrative Agent that after giving
effect to the requested issuance, the Available Revolving Commitments would not
be less than zero, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower (with a
copy to the Administrative Agent) promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
 
3.9 Fees and Other Charges.  (a)  The Borrower will pay a fee on the face amount
of all outstanding Letters of Credit at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Facility, shared ratably among the Revolving Lenders and payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date. In addition, the
Borrower agrees to pay the Issuing Lender for its own account a fronting fee of
0.25% per annum on the undrawn and unexpired amount of each Letter of Credit as
agreed by the Borrower and the Issuing Lender, payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date.
 
(b) In addition to the foregoing fees, the Borrower agrees to pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
3.10 L/C Participations.  (a)  The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of
 
 
32

--------------------------------------------------------------------------------

 
 
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Administrative
Agent upon demand of the Issuing Lender an amount equal to such L/C
Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. The Administrative Agent shall promptly
forward such amounts to the Issuing Lender.
 
(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to Section
3.10(a) in respect of any unreimbursed portion of any payment made by the
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of the Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of the Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.10(a) is not made available
to the Administrative Agent for the account of the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.
 
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or the Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by Administrative
Agent or the Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or the Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of the Issuing Lender
the portion thereof previously distributed by the Administrative Agent or the
Issuing Lender, as the case may be, to it.
 
3.11 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft
 
 
33

--------------------------------------------------------------------------------

 
 
so paid and (b) any taxes, fees, charges or other costs or expenses incurred by
the Issuing Lender in connection with such payment, not later than 12:00 noon,
New York City time, on (i) the Business Day that the Borrower receives notice of
such draft, if such notice is received on such day prior to 10:00 A.M., New York
City time, or (ii) if clause (i) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice.  Each such
payment shall be made to the Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds.  Interest shall be
payable on any such amounts from and including the date on which the relevant
draft is paid but excluding the date payment is made in full at the rate set
forth in (i) until the Business Day next succeeding the date of the relevant
notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c).  Each drawing under
any Letter of Credit shall (unless (x) Borrower directly reimburses the Issuing
Lender in accordance with this Section 3.11 or (y) an event of the type
described in clause (i) or (ii) of Section 9(f) shall have occurred and be
continuing with respect to the Borrower, in which case the procedures specified
in Section 3.10 for funding by L/C Participants shall apply) constitute a
request by the Borrower to the Administrative Agent for a borrowing pursuant to
Section 3.2 of Base Rate Loans (or, at the option of the Administrative Agent
and the Swingline Lender in their sole discretion, a borrowing pursuant to
Section 3.4 of Swingline Loans) in the amount of such drawing. The Borrowing
Date with respect to such borrowing shall be the first date on which a borrowing
of Revolving Loans (or, if applicable, Swingline Loans) could be made, pursuant
to Section 3.2 or, if applicable, Section 3.4), if the Administrative Agent had
received a notice of such borrowing at the time the Administrative Agent
receives notice from the Issuing Lender of such drawing under such Letter of
Credit.
 
3.12 Obligations Absolute. The Borrower’s obligations under Section 3.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.
 
3.13 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment
 
 
34

--------------------------------------------------------------------------------

 
 
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
 
3.14 Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
 
SECTION 4.
 
GENERAL PROVISIONS APPLICABLE
 
TO LOANS AND LETTERS OF CREDIT
 
4.1 Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Revolving Loans and the Term Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent no later than 12:00 noon, New York City time, three Business Days prior
thereto, in the case of Eurodollar Loans, and no later than 12:00 noon, New York
City time, one Business Day prior thereto, in the case of Base Rate Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 4.11; provided further, that any such notice of prepayment
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities to refinance the Obligations, in which
case such notice of prepayment may be revoked by the Borrower if such condition
is not satisfied. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are Base Rate
Loans and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of the Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.
 
4.2 Mandatory Prepayments and Commitment Reductions.  (a)  If any Indebtedness
shall be incurred by any Group Member (other than Excluded Indebtedness), an
amount equal to 100% of the Net Cash Proceeds thereof shall be applied on the
date of such issuance, incurrence or contribution toward the prepayment of the
Term Loans and the reduction of the Revolving Commitments as set forth in
Section 4.2(d).
 
(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, 100% of the Net Cash Proceeds thereof shall be
applied on such date toward the prepayment of the Term Loans and the reduction
of the Revolving Commitments as set forth in Section 4.2(d); provided that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
 
 
35

--------------------------------------------------------------------------------

 
 
Reinvestment Event shall be applied toward the prepayment of the Loans as set
forth in Section 4.2(d).
 
(c) If, for any fiscal year of the Borrower, commencing with the fiscal year
ending December 31, 2010, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply the difference between
(i) the ECF Percentage of such Excess Cash Flow and (ii) all optional
prepayments of the Term Loans during such fiscal year toward the prepayment of
the Term Loans and the reduction of the Revolving Commitments. Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
(A) the date on which the financial statements of the Borrower referred to in
Section 7.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (B) the date such
financial statements are actually delivered.
 
(d) Amounts to be applied in connection with mandatory prepayments and
commitment reductions made pursuant to Section 4.2(a), (b) and (c) shall be
applied, first, to the prepayment of the Term Loans in accordance with Section
4.8(b) and second, to reduce permanently the Revolving Commitments. Any such
reduction of the Revolving Commitments shall be accompanied by prepayment of the
Revolving Loans and/or Swingline Loans to the extent, if any, that the Total
Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments as so reduced; provided that if the aggregate principal amount of
Revolving Loans and Swingline Loans then outstanding is less than the amount of
such excess (because L/C Obligations constitute a portion thereof), the Borrower
shall, to the extent of the balance of such excess, replace outstanding Letters
of Credit and/or deposit an amount in cash in a cash collateral account
established with the Administrative Agent for the benefit of the Lenders on
terms and conditions satisfactory to the Administrative Agent. The application
of any prepayment pursuant to Section 4.2 shall be made, first, to Base Rate
Loans and, second, to Eurodollar Loans. Each prepayment of the Loans under
Section 4.2 (except in the case of Revolving Loans that are Base Rate Loans and
Swingline Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.
 
4.3 Conversion and Continuation Options.  (a)  The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 noon, New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 12:00 noon, New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
 
 
36

--------------------------------------------------------------------------------

 
 
(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations; provided, further, that
if the Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Eurodollar Loans shall be automatically converted to Base
Rate Loans on the last day of such then expiring Interest Period. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
 
4.4 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $2,000,000 or a whole
multiple of $100,000 in excess thereof and (b) no more than ten Eurodollar
Tranches shall be outstanding at any one time.
 
4.5 Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
 
(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.
 
(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the rate applicable to Base Rate Loans under the
Revolving Facility plus 2%, and (ii) if all or a portion of any interest payable
on any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans under the
relevant Facility plus 2% (or, in the case of any such other amounts that do not
relate to a particular Facility, the rate then applicable to Base Rate Loans
under the Revolving Facility plus 2%), in each case, with respect to clauses (i)
and (ii) above, from the date of such non-payment until such amount is paid in
full (after as well as before judgment).
 
(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
 
 
37

--------------------------------------------------------------------------------

 
 
(e) In the event that the information contained in any certificate delivered in
accordance with the definition of “Applicable Margin” is shown to be inaccurate,
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin actually applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a correct certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
Applicable Margin were the corrected level in the Pricing Grid for such
Applicable Period, and (iii) the Borrower shall immediately deliver to the
Administrative Agent full payment in respect of the accrued additional interest
on the applicable Loans as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly delivered to the
Administrative Agent and applied by the Administrative Agent in accordance
herewith (it being understood that nothing in this Section 4.5(e) shall limit
the rights of the Administrative Agent and Lenders to exercise their rights
under Section 4.5(c) or Section 9).
 
4.6 Computation of Interest and Fees.  (a)  Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that with respect to Base Rate Loans the rate of interest of
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.5(a).
 
4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
 
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
 
 
38

--------------------------------------------------------------------------------

 
 
then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (x) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans, (y) any Loans under the relevant Facility that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.
 
4.8 Pro Rata Treatment and Payments.  (a)  Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.
 
(b) Each payment (including each mandatory prepayment made pursuant to Section
4.2) by the Borrower on account of principal of and interest on the Term Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Term Loans then held by the Term Lenders. The amount of each principal
prepayment of the Term Loans shall be applied to reduce the then remaining
installments of the Term Loans pro rata based upon the then remaining principal
amount thereof. Amounts repaid or prepaid on account of the Term Loans may not
be reborrowed, except that optional prepayments of the Term Loans made pursuant
to Section 4.1 shall be applied to the installments thereof at the Borrower’s
discretion.
 
(c) Each payment (including each mandatory prepayment made pursuant to Section
4.2) by the Borrower on account of principal of and interest on the Revolving
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders.
 
(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 10.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
 
 
39

--------------------------------------------------------------------------------

 
 
(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant Facility, on demand, from the Borrower.
 
(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
 
4.9 Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 4.10 and
changes in the rate of tax on the overall net income of such Lender);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
 
 
40

--------------------------------------------------------------------------------

 
 
(iii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender in its commercially reasonable judgment deems to
be material, of making, converting into, continuing or maintaining Eurodollar
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.
 
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender in its commercially reasonable judgment to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor, the Borrower agrees to
pay to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction.
 
(c) A certificate setting forth in reasonable detail the calculation of the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 4.9(a) or 4.9(b), shall be submitted by
any Lender to the Borrower (with a copy to the Administrative Agent) and shall
be conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Section 4.9, the Borrower shall not be required to compensate a
Lender pursuant to this Section 4.9 for any amounts incurred more than six
months prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
4.10 Taxes.  (a)  Except as otherwise required by law, all payments made by the
Borrower under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes, franchise taxes
(imposed in lieu of net income taxes), United States backup withholding taxes
imposed under Section 3406 of the Code and branch profits taxes imposed on any
Agent or any
 
 
41

--------------------------------------------------------------------------------

 
 
Lender as a result of a present or former connection between such Agent or such
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement, provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) of this Section or (ii)
that are United States withholding taxes imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Agent or Lender, as
the case may be, appropriate evidence of payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to provide to the Administrative Agent the required evidence
of payment, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest or penalties that may become payable by any Agent or
any Lender as a result of any such failure.  The Borrower shall indemnify any
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Non-Excluded Taxes or Other Taxes (including Non-Excluded
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by such Agent or such Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent)
or by the Administrative Agent, on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.
 
(d) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
 
 
42

--------------------------------------------------------------------------------

 
 
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, in the case of any
withholding tax other than U.S. federal withholding tax, the completion,
execution and submission of such forms shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
 
Without limiting the generality of the foregoing, any Lender that is not a “U.S.
person” as defined by section 7701(a)(30) of the Code (a “Non-U.S. Lender”)
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), whichever of the following is
applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit C to the effect that (A) such Non-U.S.
Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (ii) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (D) the interest payments in
question are not effectively connected with a United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN,
 
(iv) to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable, or
 
(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or Administrative Agent to determine the
withholding or deduction required to be made.
 
 
43

--------------------------------------------------------------------------------

 
 
Each Lender agrees that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(e) Each Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for the full amount of any taxes, levies, imposts, duties,
charges, fees, deductions or withholdings attributable to such Lender that are
payable or paid by the Administrative Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes, levies, imposts,
duties, charges, fees, deductions or withholdings were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.
 
(f) If any Administrative Agent or any Lender has received a refund (as
determined by the Administrative Agent or Lender, respectively, which
determination shall be conclusive absent manifest error) of any Non-Excluded
Taxes or Other Taxes (whether directly paid to the Lender or the Administrative
Agent, as applicable, or applied to reduce another tax liability) as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 4.10, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 4.10 with respect to
the Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of such Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
 
(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
4.11 Indemnity. The Borrower agrees (without duplication of amounts indemnified
under Section 4.10 or Section 11.5) to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification shall be limited to an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert
 
 
44

--------------------------------------------------------------------------------

 
 
or continue to the last day of such Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
4.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9, 4.10(a) or 4.15 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage;
provided, further that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
4.9, 4.10(a) or 4.15.
 
4.13 Mitigation Obligations; Replacement of Lenders. The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 4.9 or 4.10(a), (b) becomes a Defaulting Lender or (c)
is a Non-Consenting Lender in accordance with Section 11.1; provided that (i)
such replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have not taken action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 4.11 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (including any
applicable processing fees associated with such replacement), (viii) until such
time as such replacement shall be consummated, the Borrower agrees to pay all
additional amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.
 
4.14 Evidence of Debt.  (a)  Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
 
 
45

--------------------------------------------------------------------------------

 
 
(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.
 
(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
 
(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
D-1, D-2 or D-3, respectively, with appropriate insertions as to date and
principal amount.
 
4.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s then outstanding Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Eurodollar Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower agrees to pay to such Lender such amounts, if any, as may
be required pursuant to Section 4.11.
 
4.16   Defaulting Lender. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)           Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.5;
 
(b)           The Aggregate Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 11.1), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
 
 
46

--------------------------------------------------------------------------------

 
 
(c)           If any Swingline Exposure or L/C Exposure exists at the time a
Revolving Lender becomes a Defaulting Lender then:
 
(i)           all or any part of such Swingline Exposure and L/C Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and L/C Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 6.2 are satisfied at such time;
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 9 for so long as
such L/C Exposure is outstanding;
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to this Section 4.16(c), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section3.9 with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;
 
(iv)            if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 4.16(c), then the fees payable to the Lenders pursuant
to Section3.5 and Section 3.9 shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
 
(v)           if any Defaulting Lender’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to this Section 4.16(c), then, without
prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 3.9 with respect to
such Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender
until such L/C Exposure is cash collateralized and/or reallocated;
 
(d)           so long as any Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Commitments of the non-Defaulting Lenders in a manner consistent
with this Section 4.16(c)(i)  and/or cash collateral will be provided by the
Borrower in accordance with this Section 4.16(c); and
 
(e)           so long as any Lender is a Defaulting Lender, any amount payable
to such Defaulting Lender hereunder (whether on account of principal, interest,
fees or otherwise and including any amount that would otherwise be payable to
such Defaulting Lender pursuant to Section 4.8 but excluding Section 4.13)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the
 
 
47

--------------------------------------------------------------------------------

 
 
Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Lender or Swingline Lender hereunder, (iii) third, if such Defaulting Lender is
a Revolving Lender and the Administrative Agent so determines or is requested by
an Issuing Lender or Swingline Lender, held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any
existing or future participating interest in any Swingline Loan or Letter of
Credit, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (v) fifth, if such
Defaulting Lender is a Revolving Lender and the Administrative Agent and the
Borrower so determine, held in such account as cash collateral for future
funding obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or an
Issuing Lender or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or such Issuing Lender or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such Defaulting
Lender is a Revolving Lender and such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of L/C
Disbursements which such Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 6.2
are satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, such Defaulting Lender.
 
                      In the event that the Administrative Agent, the Borrower,
the Issuing Lender and the Swingline Lender (as applicable) each agrees that a
Defaulting Lender which is a Revolving Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and L/C Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.
 
SECTION 5.
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby jointly and severally represent and warrant to each Agent and
each Secured Party that:
 
5.1 Financial Condition.  There have been furnished to each Lender:
 
 
48

--------------------------------------------------------------------------------

 
 
(a) (i) The audited balance sheets of Holdings and its Subsidiaries as of
December 31, 2006, December 31, 2007 and December 31, 2008 and audited
consolidated statements of income for the fiscal years then ended and (ii) the
unaudited consolidated balance sheets of Holdings and its Subsidiaries as of
September 30, 2008 and September 30, 2009 and the related unaudited consolidated
statements of income for the nine-month periods ended on such dates (and, in the
case of the consolidated balance sheet as of September 30, 2009, the
twelve-month period ended on such date) present fairly in all material respects
the consolidated financial condition of Holdings and its Subsidiaries as at such
dates and the results of their operations for the periods then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as otherwise stated therein or in the case of unaudited
financial statements for the omission of footnotes and subject to year end
adjustments, which adjustments are, individually and in the aggregate,
immaterial).
 
(b) (i) The unaudited balance sheets of NLS as of December 29, 2007 and December
27, 2008, and unaudited statements of income for the fiscal years then ended and
the unaudited balance sheet of NLS as of September 26, 2009, and an unaudited
statement of income for the twelve fiscal month period then ended (collectively,
the “NLS Financials”).  Except as set forth on Schedule 5.1(b)(i), to the best
knowledge of the Borrower, the NLS Financials fairly present, in all material
respects, the financial condition of NLS as of the dates thereof and results of
operations of NLS for the periods shown therein, and were derived from the books
and records of NLS in conformity with GAAP consistently applied during the
periods covered thereby (except as otherwise stated therein and for the omission
of footnotes and subject to year end and other audit adjustments, which
adjustments are, individually and in the aggregate, immaterial); and
 
(ii) (1) unaudited statement of contributed assets and assumed liabilities of
the Core Vet Business as of December 29, 2007 and December 27, 2008, and
unaudited statements of income for the fiscal years then ended, and (2)
unaudited statement of contributed assets and assumed liabilities as of
September 26, 2009, and an unaudited statement of income for the twelve fiscal
month period then ended (collectively, the “Core Vet Financials”). Except as set
forth on Schedule 5.1(b)(ii)-1, (A) the Core Vet Financials have been derived
from the accounting records that underlie the consolidated financial statements
of Schein as prepared as of the date hereof, which have been prepared in
accordance with GAAP consistently applied during the periods covered thereby
(except as otherwise stated therein or in the case of unaudited financial
statements, subject to year end and other audit adjustments, which adjustments
are, individually and in the aggregate, immaterial), (B) the net sales and
direct costs have been determined in accordance with GAAP, consistently applied,
(C) all other expenses reflected on the Core Vet Financials were determined and
allocated in accordance with the principles, assumptions and methodologies on
Schedule 5.1(b)(ii)-2 (the “Schein Allocation Methodologies”), which have been
consistently applied to the Core Vet Financials, (D) Schein has not made any
material mathematical error in applying the Schein Allocation Methodologies, and
(E) none of the expenses under the category “Global SG&A Costs” on Schedule
5.1(b)(ii)-3, other than “Corporate Overhead”, contains any material costs or
expenses that directly support the Core Vet Business.  The income statements in
the Core Vet Financials fairly present, in all material respects, the results of
operations of the Core Vet Business for the periods shown therein, in accordance
with the application of the Schein Allocation Methodologies and the
 
 
49

--------------------------------------------------------------------------------

 
 
immediately preceding sentence.  To the best knowledge of the Borrower, the Core
Vet Financials have been prepared in good faith based on appropriate allocation
methodologies that provide a reasonable and reasonably accurate presentation in
the context of the Transactions.
 
(c) (i) The unaudited pro forma consolidated balance sheet (the “Pro Forma
Balance Sheet”) of the Borrower as at September 30, 2009, (ii) the pro forma
consolidated statements of income for the fiscal years ended December 31, 2007
and December 31, 2008, respectively, (iii) the pro forma consolidated statement
of income for the twelve fiscal month period ended September 30, 2009 and (iv)
the pro forma consolidated statement of income for the nine-month periods ended
September 30, 2008 and September 30, 2009, respectively, to the extent prepared
in reliance on the financial statements set forth in Section 5.1(b), to the best
knowledge of the Borrower present fairly the pro forma consolidated financial
condition of the Borrower as at such dates and the pro forma results of its
operations for such periods, after giving effect (as if such events had occurred
on October 1, 2008) to the Transactions (and, in the case of such balance sheet,
the financing thereof).  The Pro Forma Balance Sheet has been prepared based on
the best information available to the Borrower as of the date of delivery
thereof and as at September 30, 2009, assuming the events specified in the
preceding sentence had actually occurred at such date.
 
5.2 No Change. Since September 30, 2009, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
 
5.3 Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other entity and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 5.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 5.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document constitutes, a legal, valid and
binding
 
 
50

--------------------------------------------------------------------------------

 
 
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
 
5.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.
 
5.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
 
5.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.
 
5.8 Ownership of Property; Liens. As of the Closing Date, each Group Member has
a valid leasehold interest in all of its real property, and good title to, or a
valid leasehold interest in, all of its other property, and none of such
property is subject to any Lien except as permitted by Section 8.3.
 
5.9 Intellectual Property. Each Group Member owns, or is licensed or otherwise
has the right to use, all Intellectual Property, free of material Liens,
necessary for the conduct of its business as currently conducted.  No material
claim, litigation, investigation or other proceeding has been asserted and is
pending, or to the knowledge of the Borrower, threatened by any Person involving
any material Intellectual Property owned by any Group Member, or the validity or
enforceability of any such Intellectual Property, nor does the Borrower know of
any valid basis for any such claim.  To the knowledge of the Borrower, the
conduct of each Group Member’s business and the use of owned and licensed
Intellectual Property by each Group Member as currently used does not infringe,
misappropriate or otherwise violate the Intellectual Property rights of any
Person in any material respect.
 
5.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any such taxes, fees or charges, the amount or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in
 
 
51

--------------------------------------------------------------------------------

 
 
conformity with GAAP have been provided on the books of the Borrower, Holdings
or their Subsidiaries, as the case may be); no tax Lien has been filed, and, to
the knowledge of the Borrower, no claim is being asserted, with respect to any
such tax, fee or other charge.
 
5.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or (b) for any
purpose that violates the provisions of the Regulations of the Board.  No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.
 
5.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payments made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
 
5.13 ERISA. During the five-year period prior to the date on which this
representation is made or deemed made, and except as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect to the Borrower or any Commonly Controlled Entity: (a) each Plan has
complied in all material respects with the applicable provisions of ERISA and
the Code; (b) no Reportable Event or non-exempt Prohibited Transaction has
occurred; (c) prior to the effective date of the PPA, no “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA), and on and after the effective date of the PPA, no failure to satisfy
the minimum funding standards (within the meaning of Sections 412 or 430 of the
Code or Section 302 of ERISA) with respect to any Plan, whether or not waived,
has occurred; (d) there has been no filing pursuant to Section 412(c) of the
Code or Section 302(c) ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan, no failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan,
or failure by Borrower or any Commonly Controlled Entity to make a required
contribution to a Multiemployer Plan; (e) neither Borrower nor any Commonly
Controlled Entity has incurred any liability under Title IV of ERISA with
respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (f) there has been no
determination that any Plan is, or is expected to be, in “at risk” status within
the meaning of Section 430 of the Code or Section 303 of ERISA; (g) neither
Borrower nor any Commonly Controlled Entity has received any notice from the
PBGC or a plan administrator of any notice relating an intention to terminate
any Plan or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (h) neither Borrower nor any Commonly Controlled Entity has incurred any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; and (i) neither Borrower nor any Commonly Controlled Entity
has received any notice, or sent any notice to any
 
 
52

--------------------------------------------------------------------------------

 
 
Multiemployer Plan, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization or in endangered or critical status within the meaning of Section
432 of the Code or Section 305 or Title IV of ERISA.
 
5.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by a Person required to register as an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.
 
5.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 5.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Loan Documents.
 
5.16 Use of Proceeds. The proceeds of the Term Loans shall be used to finance a
portion of the Transactions and to pay related fees and expenses. The proceeds
of the Revolving Loans, together with the proceeds of the Swingline Loans and
the Letters of Credit, shall be used to pay a portion of the fees and expenses
relating to the Transactions and to finance working capital needs and for
general corporate purposes of the Borrower and its Subsidiaries.
 
5.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:
 
(a) the facilities and properties currently leased, owned or operated by any
Group Member (the “Properties”) do not contain, and, to the Borrower’s
knowledge, have not previously contained, any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could reasonably be expected to give rise to
liability to any Group Member under, any Environmental Law;
 
(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
 
(c) Materials of Environmental Concern have not been transported or disposed of
by any Group Member nor has any Group Member arranged for the disposal of any
Materials of Environmental Concern in violation of, or in a manner or to a
location that could reasonably be expected to give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
or any formerly leased, owned or operated facility or property, by
 
 
53

--------------------------------------------------------------------------------

 
 
any Group Member or, to the Borrower’s knowledge, any other Person in violation
of, or in a manner that could reasonably be expected to give rise to liability
of any Group Member under, any applicable Environmental Law;
 
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor is any Group Member subject to any consent
decrees or other decrees, consent orders, administrative orders or other orders,
that remain outstanding or unresolved under any Environmental Law with respect
to the Properties or the Business;
 
(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or any formerly leased, owned or operated
facility or property, or arising from or related to the operations of any Group
Member in connection with the Properties or otherwise in connection with the
Business, in amounts or in a manner that could reasonably be expected to give
rise to liability to any Group Member under Environmental Laws;
 
(f) all Group Members, the Properties and all operations at the Properties are
in compliance, and, to the Borrower’s knowledge, have been in compliance, with
all applicable Environmental Laws; and
 
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
 
5.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, contained as of the date such statement, information, document or
certificate was so furnished (and, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above
(including the projections for the Borrower and its Subsidiaries on a quarterly
basis for 2010 and 2011 and on an annual basis for 2012 through 2015) are based
upon good faith estimates and assumptions believed by management of the Borrower
to be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. As of the Closing Date, (i) the representations and warranties
contained in the Transaction Documentation made by or on behalf of any Loan
Party were true and correct in all material respects and (ii) to the knowledge
of the Borrower, the representations and warranties contained in the Transaction
Documentation made by or on behalf of Persons other than the Loan Parties were
true and correct in all material respects. There is no fact known to any Loan
Party that could reasonably be expected to have a Material Adverse Effect that
has not been expressly disclosed herein, in the other Loan Documents, in the
Confidential Information
 
 
54

--------------------------------------------------------------------------------

 
 
Memorandum or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.
 
5.19 Security Documents.  (a)  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock and Pledged Notes (as each is defined in the Guarantee and Collateral
Agreement) described in the Guarantee and Collateral Agreement, when
certificates (if any) and promissory notes representing such Pledged Stock and
Pledged Notes, respectively, are delivered to the Administrative Agent (together
with a properly completed and signed stock power or endorsement), and in the
case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
5.19(a) in appropriate form are filed in the offices specified on Schedule
5.19(a), to the extent perfection can be accomplished by filing in such offices,
the Guarantee and Collateral Agreement shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock and Pledged Notes, Liens permitted by
Section 8.3 which are entitled to priority as a matter of law).
 
(b) When executed and delivered, each of the Control Agreements will be
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in each of the
deposit accounts (other than payroll or benefit accounts) identified as such on
Schedule 5.21.
 
5.20 Solvency. Each Loan Party is, and after giving effect to the Transactions
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be and will continue to be, Solvent.
 
5.21 Deposit and Disbursement Accounts. As of the Closing Date, Schedule 5.21
lists all banks and other financial institutions at which any Loan Party
maintains deposit or other accounts, and such Schedule 5.21 correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.
 
5.22 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Transaction Documentation, including any
amendments, supplements or modifications with respect to any of the foregoing.
 
5.23 Holdings.  After giving effect to the consummation of the Transactions,
Holdings does not engage in any trade or business or own or hold any assets
(other than its interest in the Borrower and de minimus assets), and has not
incurred any Indebtedness or Guarantee Obligations or other liabilities other
than pursuant to the Loan Documents.
 
 
55

--------------------------------------------------------------------------------

 
 
5.24 Foreign Assets Control Regulations. The Borrower is not, and to the
knowledge of the Borrower, none of its Affiliates is, or will be after
consummation of the Transactions contemplated by the Loan Documents and
application of the proceeds of the Loans, by reason of being a “national” of a
“designated foreign country” or a “specially designated national” within the
meaning of the Regulations of the Office of Foreign Assets Control, United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V), or for any other
reason, in violation of, any United States Federal statute or Presidential
Executive Order concerning trade or other relations with any foreign country or
any citizen or national thereof or the ownership or operation of any property.
 
5.25 Anti-Terrorism Laws.
 
(a) The Borrower is not and, to the knowledge of the Borrower, none of its
Affiliates is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107- 56.
 
(b) The Borrower is not, and to the knowledge of the Borrower, no Affiliate or
broker or other agent of the Borrower acting or benefiting in any capacity in
connection with the Loans is, any of the following:
 
(i)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
 
(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(iii)           a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; or
 
(iv)           a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order.
 
(c) The Borrower does not, and to the knowledge of the Borrower, no broker or
other agent of the Borrower acting in any capacity in connection with the Loans,
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
 
56

--------------------------------------------------------------------------------

 
 
SECTION 6.
 
CONDITIONS PRECEDENT
 
6.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it on the Closing
Date is subject to the satisfaction or waiver, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:
 
(a) Credit Agreement; Guarantee and Collateral Agreement.  The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1, (ii)
the Guarantee and Collateral Agreement, executed and delivered by the Borrower
and each Guarantor and (iii) an Acknowledgement and Consent in the form attached
to the Guarantee and Collateral Agreement, executed and delivered by each Issuer
(as defined therein), if any, that is not a Loan Party.
 
(b) Transactions, etc.  In each case the following shall have occurred:
 
(i)  The Transactions shall have been consummated in accordance with all
material applicable law and no provision of the Transaction Documentation shall
have been waived, amended, supplemented or otherwise modified in any manner that
is materially adverse to the interests of the Lenders without approval of the
Administrative Agent; and
 
(ii)  The Administrative Agent shall have received (1) satisfactory evidence
that the existing credit agreement dated as of July 1, 2005, as amended and
restated as of January 22, 2007, among the Borrower, Butler, Holdings, the
several lenders parties thereto, Wells Fargo Bank, N.A., as syndication agent,
J.P. Morgan Securities Inc. (as successor to Bear Stearns & Co. Inc.), as lead
arranger and JPMorgan Chase Bank (as successor to Bear Stearns Corporate Lending
Inc.), as administrative agent, shall have been terminated and all amounts
thereunder shall have been paid in full, (2) evidence that satisfactory
arrangements shall have been made for the termination of all Liens granted in
connection therewith and (3) evidence that satisfactory arrangements shall have
been made for the termination of all Liens granted in connection with the Schein
Assets.
 
(c) Approvals. The governmental and third party approvals set forth on Schedule
6.1(c) shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the financing contemplated hereby.
 
(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the domestic jurisdictions where assets of each
Loan Party are located, and such search shall reveal no Liens on any of the
assets of the Loan Parties except for
 
 
57

--------------------------------------------------------------------------------

 
 
liens permitted by Section 8.3 or discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.
 
(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit E,
with appropriate insertions and attachments including the certificate of
formation or appropriate formation documents of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party, and
(ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.
 
(f) Representations and Warranties. Each of the representations and warranties
(to the extent applicable on the Closing Date) made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date.
 
(g) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the
Borrower and its Subsidiaries, in form and substance reasonably acceptable to
the Administrative Agent.
 
(h) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.
 
(i) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate, in form and substance satisfactory to the Administrative
Agent, from the chief financial officer or other authorized officer of the
Borrower.
 
(j) Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.
 
(k) Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.
 
(l) Ratings.  The Administrative Agent shall have received evidence that the
Borrower has obtained a corporate rating of at least B2 from Moody’s and B from
S&P, and the Facilities shall have received a facility rating of at least B2
from Moody’s and B from S&P, in each case with stable or better outlook.
 
(m) Other Documents. The Administrative Agent shall have received such other
documents, instruments and certificates as it shall reasonably require.
 
 
58

--------------------------------------------------------------------------------

 
 
6.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit on the Closing Date) is subject to the satisfaction
of the following conditions precedent:
 
(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except for any representation and warranty that expressly relates to
an earlier date, in which case such representation and warranty shall be true
and correct as of such date.
 
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.
 
SECTION 7.
 
AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:
 
7.1 Financial Statements. Furnish to the Administrative Agent and each Lender:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Consolidated Group as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by independent certified public
accountants of nationally recognized standing; and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Consolidated Group, the unaudited consolidated balance sheet of the Consolidated
Group as at the end of such quarter and the related unaudited consolidated
statements of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the
 
 
59

--------------------------------------------------------------------------------

 
 
periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).
 
7.2 Certificates; Other Informati. Furnish to the Administrative Agent and each
Lender (or, in the case of clause (g), to the relevant Lender):
 
(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
with respect to any financial and/or accounting matters, including Borrower’s
noncompliance with any financial covenants set forth in this Agreement, except
as specified in such certificate;
 
(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a list of any Intellectual Property acquired
by or exclusively licensed to any Loan Party and (3) a description of any Person
that has become a Group Member, in each case since the date of the most recent
report delivered pursuant to this clause (y) (or, in the case of the first such
report so delivered, since the Closing Date);
 
(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;
 
(d) if the Borrower or Holdings is not then a reporting company under the
Exchange Act, as amended, within 45 days after the end of each fiscal quarter of
the Borrower (or 90 days, in the case of the last fiscal quarter of any fiscal
year), a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the
 
 
60

--------------------------------------------------------------------------------

 
 
end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;
 
(e) no later than 3 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Transaction Documentation;
 
(f) within 5 days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within 5 days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC; and
 
(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.
 
7.4 Maintenance of Existence; Compliance.  (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 8.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
7.5 Maintenance of Property; Insurance.  (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
 
7.6 Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and accounts in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives designated by any Lender upon reasonable prior notice to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time during normal business hours and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members in the
presence of an officer or other representative of the Borrower with officers and
employees of the Group Members and with their independent certified public
accountants.
 
 
61

--------------------------------------------------------------------------------

 
 
7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case could reasonably be expected to have a Material Adverse Effect;
 
(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $2,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
 
(d) the following events that could in any case reasonably be expected to have a
Material Adverse Effect, as soon as possible and in any event within 30 days
after the Borrower or any Commonly Controlled Entity knows or has reason to know
thereof:  (i) the occurrence of a Reportable Event or non-exempt Prohibited
Transaction; (ii) a failure to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) with respect
to any Plan, whether or not waived, or a filing pursuant to Section 402(c) of
the Code or Section 302(c) ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (iii) a failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Plan, or a failure by Borrower or any Commonly Controlled Entity to make a
required contribution to a Multiemployer Plan; (iv) the incurrence by Borrower
or any Commonly Controlled Entity of liability under Title IV of ERISA with
respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (v) the determination
that any Plan is, or is expected to be, in “at risk” status within the meaning
of Section 430 of the Code or Section 303 of ERISA; (vi) the receipt by Borrower
or any Commonly Controlled Entity of any notice from the PBGC or a plan
administrator relating an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (vii) the incurrence
by Borrower or any Commonly Controlled Entity of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(viii) the receipt by  Borrower or any Commonly Controlled Entity of any notice,
or sending by Borrower or any Commonly Controlled Entity of  any notice to any
Multiemployer Plan, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization or in endangered or critical status within the meaning of Section
432 of the Code or Section 305 or Title IV of ERISA;
 
(e) copies of any documents described in Sections 101(k) or 101(l) of ERISA that
Borrower or any Commonly Controlled Entity may request and has actually received
with respect to any Multiemployer Plan; provided, that if the Borrower or any
Commonly Controlled Entity has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower and/or its Commonly
Controlled Entities shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof, if and
 
 
62

--------------------------------------------------------------------------------

 
 
to the extent such documents are actually received by the Borrower; and further
provided, that the rights granted to the Administrative Agent in this section
shall be exercised not more than once during a 12-month period; and
 
(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.
 
7.8 Environmental Laws.  (a)  Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants of any
Property, including any future Property to be acquired by any Group Member prior
to the Term Termination Date, if any, with, all applicable Environmental Laws,
and obtain and comply in all material respects with and maintain, and ensure
that all tenants and subtenants obtain and comply in all material respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws for the operation of the
Business.  For purposes of this Section 7.8(a), noncompliance with any of the
foregoing shall be deemed not to constitute a breach of this covenant if upon
learning of any actual or alleged noncompliance, such Group Member shall
promptly undertake reasonable efforts to achieve compliance and provided that
any failure to comply with any of the foregoing would not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws with
respect to the Property or the Business.
 
7.9 Interest Rate Protection. Within 90 days after the Closing Date, enter into,
and thereafter maintain, Hedge Agreements to the extent necessary to provide
that at least 50% of the aggregate principal amount of the Term Loans is subject
to either a fixed interest rate or interest rate protection for a period of not
less than two years, which Hedge Agreements shall have terms and conditions
reasonably satisfactory to the Administrative Agent.
 
7.10 Additional Collateral, etc.  (a)  With respect to any property acquired
after the Closing Date by any Group Member (other than (x) any property
described in paragraph (c) or (d) below and any interest in real property, (y)
any property subject to a Lien expressly permitted by Section 8.3(g) or 8.3(j)
and (z) property acquired by any Excluded Foreign Subsidiary) as to which the
Administrative Agent, for the benefit of the relevant Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the relevant Secured Parties, a
first priority security interest in such property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the relevant Secured Parties, a first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the
 
 
63

--------------------------------------------------------------------------------

 
 
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.
 
(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Group Member (other than (x) any such real property subject
to a Lien expressly permitted by Section 8.3(g) or 8.3(j) and (y) real property
acquired by any Excluded Foreign Subsidiary), promptly (i) execute and deliver a
Mortgage, in favor of the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, for the benefit of the Secured
Parties, covering such real property, which shall grant to the Administrative
Agent for the benefit of the Secured Parties a first priority security interest
in such property, (ii) if requested by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Administrative
Agent) as well as a current ALTA survey thereof, together with a surveyor’s
certificate and (y) any consents or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
 
(c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary), promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the relevant
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by any Group Member, in the case of
the Secured Parties, (ii) deliver to the Administrative Agent the certificates,
if any, representing such Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Group
Member, (iii) cause such new Subsidiary (A) to become a party to the Guarantee
and Collateral Agreement, (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the relevant Secured
Parties a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit E, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is an
 
 
64

--------------------------------------------------------------------------------

 
 
Excluded Foreign Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any such Group Member (provided that in no event shall more than 65% of
the total outstanding Capital Stock of any such new Subsidiary be required to be
so pledged), (ii) deliver to the Administrative Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, as the case may be, and take such other action as may be necessary or,
in the opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
7.11 Maintenance of Ratings.  At all times use commercially reasonable efforts
to maintain ratings issued by Moody’s and S&P with respect to the Facilities.
 
7.12 Patriot Act Compliance. Provide such information and take such actions as
are reasonably required by the Administrative Agent or any Lender in order to
assist the Administrative Agent and Lenders with compliance with the USA Patriot
Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as amended.
 
7.13 Landlord Waivers; Bailee Letters. As reasonably requested by the
Administrative Agent and to the extent not otherwise delivered pursuant to
Sections 6.1 and 6.2, the Borrower shall use commercially reasonable efforts to
obtain a landlord’s agreement or bailee letter, as applicable, from the lessor
of each leased property or bailee with respect to any warehouse, processor or
converter facility or other location where Collateral having a fair market value
in the aggregate equal to at least $1,000,000 is reasonably likely to be stored
or located for more than a temporary period, which agreement or letter shall be
reasonably satisfactory in form and substance to the Administrative Agent.
 
7.14 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Secured Parties with respect to
the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
 
 
65

--------------------------------------------------------------------------------

 
 
SECTION 8.

 
NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:
 
8.1 Financial Condition Covenants
 
(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any fiscal quarter ending as set forth below to exceed the ratio
set forth below opposite such fiscal quarter:
 
 
Fiscal Quarter
Consolidated
Leverage Ratio
   
March 31, 2010
4.75:1.00
June 30, 2010
4.75:1.00
September 30, 2010
4.75:1.00
December 31, 2010
4.75:1.00
   
March 31, 2011
4.50:1.00
June 30, 2011
4.50:1.00
September 30, 2011
4.25:1.00
December 31, 2011
4.25:1.00
   
March 31, 2012
3.75:1.00
June 30, 2012
3.75:1.00
September 30, 2012
3.50:1.00
December 31, 2012
3.25:1.00
   
March 31, 2013
3.00:1.00
June 30, 2013
2.75:1.00
September 30, 2013
2.50:1.00
December 31, 2013
2.50:1.00
   
March 31, 2014
2.50:1.00
June 30, 2014
2.50:1.00
September 30, 2014
2.50:1.00
December 31, 2014
2.50:1.00
   
March 31, 2015
2.50:1.00
June 30, 2015
2.50:1.00
September 30, 2015
2.50:1.00
December 31, 2015
2.50:1.00

 
 
66

--------------------------------------------------------------------------------

 
 
Fiscal Quarter
Consolidated
Leverage Ratio

   
December 31, 2015
2.50:1.00

 
(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Consolidated Group (or, if less, the number of full fiscal quarters subsequent
to the Closing Date) ending with any fiscal quarter set forth below to be less
than the ratio set forth below opposite such fiscal quarter:
 
Fiscal Quarter
Consolidated Interest
Coverage Ratio
   
March 31, 2010
3.50:1.00
June 30, 2010
3.50:1.00
September 30, 2010
3.50:1.00
December 31, 2010
3.50:1.00
   
March 31, 2011
3.75:1.00
June 30, 2011
4.00:1.00
September 30, 2011
4.25:1.00
December 31, 2011
4.25:1.00
   
March 31, 2012
4.50:1.00
June 30, 2012
4.50:1.00
September 30, 2012
4.50:1.00
December 31, 2012
4.50:1.00
   
March 31, 2013
4.50:1.00
June 30, 2013
4.50:1.00
September 30, 2013
4.75:1.00
December 31, 2013
5.00:1.00
   
March 31, 2014
5.00:1.00
June 30, 2014
5.00:1.00
September 30, 2014
5.00:1.00
December 31, 2014
5.00:1.00
   
March 31, 2015
5.00:1.00
June 30, 2015
5.00:1.00
September 30, 2015
5.00:1.00
December 31, 2015
5.00:1.00

 
8.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:
 
 
67

--------------------------------------------------------------------------------

 
 
(a) Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Wholly Owned
Guarantor to the Borrower or any other Guarantor, (iii) of any Foreign
Subsidiary to any other Foreign Subsidiary and (iv) subject to Section 8.8(h),
of any Foreign Subsidiary to the Borrower or any Wholly Owned Guarantor;
 
(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower, any Wholly
Owned Guarantor and, subject to Section 8.8(h), of any Foreign Subsidiary;
 
(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);
 
(e) Indebtedness in respect of Purchase Money Obligations and any refinancings
or renewals thereof (in an aggregate principal amount not to exceed $10,000,000
at any one time outstanding;
 
(f) Hedge Agreements permitted under Section 8.11; and
 
(g) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$10,000,000 at any one time outstanding.
 
(h) Indebtedness of a Person in an aggregate amount not to exceed $10,000,000 at
any time outstanding whose Capital Stock or assets are acquired in a Permitted
Acquisition and any refinancing thereof; provided that such Indebtedness was not
incurred in connection with, or in anticipation of such Permitted Acquisition;
 
(i) contingent liabilities in an aggregate amount not to exceed $10,000,000 at
any time outstanding in respect of any indemnification, adjustment of purchase
price, earn out, non-compete, consulting, deferred compensation and similar
obligations of the Borrower or their Subsidiaries incurred in connection with
any Permitted Acquisition or the Disposition of any business or property;
 
(j) without duplication of Indebtedness permitted under clause (i) above,
Indebtedness representing deferred compensation to employees of the Borrower and
its Subsidiaries made in the ordinary course of business in an aggregate amount
not to exceed $2,500,000 (net of investment reserves in respect of such deferred
compensation) at any time outstanding;
 
(k) Indebtedness incurred in the ordinary course and owed to any Person
providing property, casualty or liability insurance to the Borrower or its
Subsidiaries, so long as such Indebtedness shall not be in excess of the amount
of the unpaid cost of, and shall be incurred only to defer the cost of, such
insurance for the year in which such Indebtedness is incurred and such
Indebtedness shall only be outstanding during such year;
 
 
68

--------------------------------------------------------------------------------

 
 
(l) Indebtedness not to exceed $200,000 at any time outstanding arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided, however, that such Indebtedness is extinguished within five Business
Days of the incurrence thereof;
 
(m) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers’ acceptances issued
for the account of the Borrower or any of their Subsidiaries in the ordinary
course of business, including guarantees or obligations of the Borrower or any
of their Subsidiaries with respect to letters of credit supporting such bid,
performance or surety bonds, workers’ compensation claims, self-insurance
obligations and bankers’ acceptances; and
 
(n) unsecured Indebtedness of the Borrower that is subordinated in right of
payment to the prior payment in full of the Obligations, pursuant to terms and
conditions reasonably satisfactory to the Administrative Agent, and (ii)
unsecured Guarantee Obligations of any Subsidiary that is a Guarantor in respect
of such Indebtedness so long as such Guarantee Obligations are subordinated to
the same extent as the obligations of the Borrower in respect of such
Indebtedness; provided that (x) there are no scheduled payments of principal on
such Indebtedness prior to the date six months after the Term Termination Date
and (y) after giving effect to such Indebtedness and the Borrower’s use of the
proceeds thereof, the Borrower shall be in compliance with the financial
covenants set forth in Section 8.1.
 
8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:
 
(a) Liens for taxes, assessments, government charges or levies not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 45 days or that are being contested in good faith by
appropriate proceedings;
 
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits made to secure
liability to insurance carriers;
 
(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), sales, leases, statutory or regulatory obligations, self
insurance obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
 
(e) easements, rights-of-way, restrictions, licenses and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;
 
 
69

--------------------------------------------------------------------------------

 
 
(f) Liens in existence on the date hereof listed on Schedule 8.3(f), securing
Indebtedness permitted by Section 8.2(d); provided that no such Lien shall
attach to any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;
 
(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) or 8.2(f); provided that (i) such Liens shall be
created substantially simultaneously with the acquisition of such assets, (ii)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (iii) the amount of Indebtedness secured
thereby is not increased;
 
(h) Liens created pursuant to the Loan Documents;
 
(i) any interest or title of a lessor or lessee under any lease entered into by
the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(j) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $5,000,000 at any one time;
 
(k) Liens upon inventory or other goods securing obligations in respect of
bankers’ acceptances or documentary letters of credit issued or created to
facilitate the shipment or storage of such inventory or other goods;
 
(l) customary set-off rights or similar rights and remedies of applicable banks
to the extent permitted under the Control Agreements, if applicable;
 
(m) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;
 
(n) any Lien on any asset of the Borrower existing as of the date hereof as set
forth on Schedule 8.3(f), including renewals and replacements thereof; provided
that the principal amount of the Indebtedness secured by such Lien is not
increased, the terms of such Indebtedness are not less favorable to the Borrower
than the terms of the Indebtedness so renewed or replaced, and such Lien does
not attach to any other property;
 
(o) Liens arising from precautionary Uniform Commercial Code financing
statements by lessors in connection with operating leases;
 
(p) leases and subleases granted to third Persons in the ordinary course of
business; and
 
(q) Liens securing Indebtedness incurred pursuant to Section 8.2(i).
 
 
70

--------------------------------------------------------------------------------

 
 
8.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:
 
(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Guarantor (provided that the
Wholly Owned Guarantor shall be the continuing or surviving corporation); and
 
(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Wholly Owned
Guarantor, or subject to Section 8.8(h) in a Foreign Subsidiary;
 
(c) any Subsidiary may merge with another Person to effect a transaction
permitted under Section 8.8;
 
(d) Permitted Acquisitions; and
 
(e) transactions permitted under Section 8.5 shall be permitted.
 
8.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:
 
(a) the Disposition of obsolete or worn out property in the ordinary course of
business;
 
(b) the sale of inventory in the ordinary course of business;
 
(c) Dispositions permitted by Section 8.4(b);
 
(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Guarantor;
 
(e) the Disposition of property having a fair market value not to exceed
$3,000,000 in the aggregate for any fiscal year of the Borrower; and
 
(f) the Disposition of leased properties of any Group Member not necessary for
the conduct or the operation of the business of such Group Member consistent
with terms disclosed to the Administrative Agent.
 
8.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of the Borrower or any
Subsidiary (collectively, “Restricted Payments”), except that:
 
 
71

--------------------------------------------------------------------------------

 
 
(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Guarantor;
 
(b) the Borrower may make the Closing Date Distribution;
 
(c) the Borrower may pay dividends or make other Restricted Payments to Holdings
in an aggregate amount since the date hereof equal to the sum of (i) $10,000 and
(ii) the portion of the Excess Cash Flow of the Borrower for each completed
fiscal year of the Borrower not required to be paid as a mandatory prepayment
pursuant to Section 4.2; provided that no such Restricted Payment shall be made
if a Default or Event of Default shall have occurred and be continuing or would
result after giving pro forma effect to such Restricted Payment;
 
(d) the Borrower may pay dividends to Holdings to permit Holdings to (i) pay
corporate overhead expenses incurred in the ordinary course of business not to
exceed $1,000,000 in any fiscal year, (ii) pay any taxes that are due and
payable by Holdings and the Borrower as part of a consolidated group not to
exceed the amount of taxes that the Borrower and its Subsidiaries would have
paid as a stand-alone group and (iii) so long as Borrower is treated, for U.S.
federal income tax purposes, as a partnership or an entity disregarded as
separate from its owner, pay the amounts necessary to make distributions
described in Section 8.6(f) to the extent such distributions are attributable to
the net income of the Borrower that is allocated to Holdings (determined as if
the Borrower were a stand-alone partnership in the event the Borrower is a
disregarded entity);
 
(e) the Borrower may purchase or redeem Capital Stock of any Group Member from
deceased or terminated directors, managers and former and existing employees in
an aggregate amount not to exceed $5,000,000 in any fiscal year; provided that
no Default or Event of Default shall have occurred and be continuing or would
result after giving pro forma effect to such Restricted Payment; and
 
(f) so long as Holdings is treated as a partnership for tax purposes, Holdings
may make cash distributions to each of its members from time to time in an
amount not exceeding the amount of income taxes deemed payable by its members
with respect to the net income of Holdings calculated as set forth on Schedule
8.6.
 
8.7 Capital Expenditures. Make or commit to make any Capital Expenditure, except
Capital Expenditures of the Consolidated Group in the ordinary course of
business not exceeding $7,500,000 in the aggregate during any fiscal year;
provided, that up to 100% of any such amount, if not so expended in the fiscal
year for which it is permitted, may be carried over for expenditure in the next
succeeding fiscal year (provided that such excess carryover may only be used
after the amounts permitted to be expended in such fiscal year have been used
and such carryover may only be used during such fiscal year).
 
8.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:
 
 
72

--------------------------------------------------------------------------------

 
 
(a) extensions of trade credit in the ordinary course of business;
 
(b) Investments in Cash Equivalents;
 
(c) Guarantee Obligations permitted by Section 8.2(c);
 
(d) loans and advances to employees of any Group Member of the Borrower in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $500,000 at
any one time outstanding;
 
(e) the Transactions;
 
(f) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;
 
(g) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to and after giving effect to such Investment, is a Guarantor;
 
(h) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $7,500,000 during the term of this Agreement;
 
(i) Investments existing on the date hereof as identified on Schedule 8.8(i);
 
(j) Investments made by the Borrower or any of its Subsidiaries for the purpose
of consummating Permitted Acquisitions;
 
(k) deposits made in the ordinary course of business to secure the performance
of leases not to exceed $1,000,000;
 
(l) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;
 
(m) Investments arising out of the receipt by the Borrower or any of their
Subsidiaries of non-cash consideration for any Disposition permitted by Section
8.5 in an aggregate amount not to exceed $2,500,000 at any time outstanding; and
 
(n) transactions expressly permitted by Section 8.2, 8.4, 8.5, 8.6, 8.8 or
8.9(j).
 
8.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Guarantor) unless such transaction
is:
 
(a) otherwise permitted under this Agreement;
 
(b) in the ordinary course of business of the relevant Group Member;
 
 
73

--------------------------------------------------------------------------------

 
 
(c) upon fair and reasonable terms no less favorable to the relevant Group
Member, than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate;
 
(d) [intentionally deleted];
 
(e) the provision of services by Schein and its Control Investment Affiliates to
the Borrower and its Subsidiaries pursuant to the Transaction Agreement;
 
(f) compensation (including indemnities and reimbursement of reasonable expenses
which are customary and ordinary in light of the Borrower’s industry and size)
of officers and the directors and managers of the Borrower;
 
(g) benefit arrangements in the ordinary course (including for the payment of
reasonable fees and compensation) with any employee, consultant, officer or
director of any Group Member; provided that such arrangements have been
disclosed to the Administrative Agent and Lenders prior to the Closing Date, and
such arrangements are not modified without the consent of Required Lenders;
 
(h) transactions in existence on the date hereof as identified on Schedule
8.9(h);
 
(i) any transaction on the Closing Date constituting part of the Transactions;
 
(j) loans or advances to employees in the ordinary course of business not to
exceed $200,000 individually and $1,000,000 in the aggregate at any time
outstanding; or
 
(k) transactions expressly permitted by Section 8.2, 8.4, 8.5, 8.6 and 8.8.
 
8.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member, unless
such sale and any resulting Indebtedness and/or Liens are expressly permitted
hereunder.
 
8.11 Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Hedge Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.
 
8.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters; provided that Borrower shall be permitted to change (x) its
fiscal year to the fiscal year of Schein as determined in accordance with
Schein’s methodology as of the date hereof and (y) its
 
 
74

--------------------------------------------------------------------------------

 
 
methodology of determining fiscal quarters to be consistent with the methodology
of Schein for determining Schein’s fiscal quarters.
 
8.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Group Member to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired, to
secure its obligations under the Loan Documents or any refinancing thereof other
than:
 
(a) this Agreement and the other Loan Documents;
 
(b) any agreements governing any Purchase Money Obligations otherwise permitted
hereby (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby);
 
(c) any prohibition or limitation that (1) exists pursuant to applicable law,
(2) restricts subletting or assignment of any lease governing a leasehold
interest of the Borrower or its Subsidiaries, or (3) is imposed by any
amendments or refinancings that are otherwise permitted by this Agreement or the
Loan Documents; provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing;
 
(d) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Obligations and does not require the direct or indirect granting of
any Lien securing any Indebtedness or other obligation by virtue of the granting
of Liens on or pledge of property of any Loan Party to secure the Obligations;
and
 
(e) any prohibition or limitation that (1) consists of customary restrictions
and conditions contained in any agreement relating to the Disposition of any
property permitted under Section 8.5 pending the consummation of such sale or
(2) exists in any agreement in effect at the time any Person becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary.
 
8.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) applicable law,
(iv) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Subsidiary, (v) any Lien permitted by
Section 8.3 restricting the transfer of the property subject thereto, (vi)
customary provisions in partnership
 
 
75

--------------------------------------------------------------------------------

 
 
agreements, limited liability company organizational governance documents, asset
sales and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar person, (vii) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by this Agreement or the Loan Documents; provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment or
refinancings, (viii) customary provisions restricting assignment of any
agreement entered into by a Subsidiary in the ordinary course of business, (ix)
customary restrictions and conditions contained in any agreement relating to the
Disposition of any property permitted under Section 8.5 pending the consummation
of such sale, (x) any agreement applicable to such Subsidiary in effect at the
time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into in connection with or in contemplation of such
person becoming a Subsidiary of such Borrower, (xi) restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business, (xii) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person so acquired.
 
8.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.
 
8.16 Amendments to Material Contracts and Transaction Documentation.  (a) Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the indemnities and licenses furnished to the Borrower or any of
its Subsidiaries pursuant to the Transaction Documentation such that after
giving effect thereto such indemnities or licenses shall be materially less
favorable to the interests of the Loan Parties or the Lenders with respect
thereto, (b) otherwise amend, supplement or otherwise modify the terms and
conditions of the Transaction Agreement in a manner adverse to any Agent or
Lender, as may be determined in the reasonable discretion of the Agents or (c)
otherwise amend, supplement or otherwise modify the terms and conditions of any
Material Contract or the Transaction Documentation (other than the Transaction
Agreement) or any such other documents except for any such amendment, supplement
or modification that (i) becomes effective after the Closing Date and (ii) could
not reasonably be expected to have a Material Adverse Effect.
 
8.17 Additional Deposit Accounts. Create or replace any deposit account listed
on Schedule 5.21 (other than payroll or benefit accounts) unless (i) the
Administrative Agent shall have consented in writing in advance to the addition
or replacement of such account with the relevant bank, (ii) prior to the time of
the opening of any such new account, the applicable Loan Party and such bank
shall have executed and delivered to the Administrative Agent a tri-party
blocked account agreement, in form and substance satisfactory to the
Administrative Agent, and (iii) prior to the time of the opening of such new
account, the Loan Parties shall have delivered to the Administrative Agent an
updated Schedule 5.21 (together with any amendments or supplements to the
schedules to the Guarantee and Collateral Agreement) reflecting the additional
or subtracted account.
 
 
76

--------------------------------------------------------------------------------

 
 
8.18 Optional Payments and Modifications of Certain Debt Instruments. (a)  Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Subordinated Debt; (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Subordinated Debt if the effect of such
amendment, modification, waiver or other change is to increase the interest rate
on any Subordinated Debt, change (to earlier dates) any dates on which payments
of principal or interest are due thereon, change any event of default or
condition to an event of default with respect thereto (other than to eliminate
any such event of default or increase any grace period related thereto or
otherwise make such event of default or condition less restrictive or burdensome
on the Borrower), change the redemption, prepayment or defeasance provisions
thereof, change the subordination provisions of any Subordinated Debt (or any
guarantee thereof), or to increase materially the obligations of the Borrower
thereunder or to confer any additional rights on the holders of any Subordinated
Debt (or a trustee or other representative on their behalf) that would be
adverse in any material respect to any Loan Party or the Lenders, or require the
payment of a consent fee; or (c) designate any Indebtedness (other than
obligations of the Loan Parties pursuant to the Loan Documents) as “Designated
Senior Debt” (or any other defined term having a similar purpose) for the
purposes of any document governing any Subordinated Debt.
 
SECTION 9.
 
EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or
 
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 7.4(a) (with respect to the
Borrower only), Section 7.7(a) or Section 8 of this Agreement or Sections 5.6
and 5.8(b) of the Guarantee and Collateral Agreement or (ii) an “Event of
Default” under and as defined in any Mortgage shall have occurred and be
continuing; or
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a
 
 
77

--------------------------------------------------------------------------------

 
 
period of 30 days after notice to the Borrower from the Administrative Agent or
the Required Lenders; or
 
(e) any Group Member (i) defaults in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due date with respect thereto; or (ii) defaults in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $10,000,000; or
 
(f) (i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Group Member shall take any formal action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Group Member shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or
 
(g) (i) a Reportable Event or non-exempt Prohibited Transaction with respect to
any Plan; (ii) a failure to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) with respect
to any Plan, whether or not waived, or a filing pursuant to Section 402(c) of
the Code or Section 302(c) ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (iii) a failure to make by its due
date a required installment under Section 430(j) of the Code with respect to
 
 
78

--------------------------------------------------------------------------------

 
 
any Plan, or a failure by Borrower or any Commonly Controlled Entity to make a
required contribution to a Multiemployer Plan; (iv) the incurrence by Borrower
or any Commonly Controlled Entity of liability under Title IV of ERISA with
respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (v) the determination
that any Plan is, or is expected to be, in “at risk” status within the meaning
of Section 430 of the Code or Section 303 of ERISA; (vi) the receipt by Borrower
or any Commonly Controlled Entity of any notice from the PBGC or a plan
administrator relating an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (vii) a trustee
shall be appointed by a United States district court to administer any Plan;
(viii) the incurrence by Borrower or any Commonly Controlled Entity of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (ix) the receipt by  Borrower or any Commonly Controlled
Entity of any notice, or sending by Borrower or any Commonly Controlled Entity
of  any notice to any Multiemployer Plan, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in endangered or critical status
within the meaning of Section 432 of the Code or Section 305 or Title IV of
ERISA; or (x) any other event or condition shall occur or exist with respect to
a Plan; and in each case in clauses (i) through (x) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or
 
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby,
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k) any Change of Control shall occur; or
 
(l) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock of the Borrower and its
Subsidiaries, (ii) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) obligations pursuant to the Loan Documents to
which it is a party and (z) obligations with respect to its Capital Stock, or
(iii) own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with dividends made by
the Borrower in accordance with Section 8.6
 
 
79

--------------------------------------------------------------------------------

 
 
pending application in the manner contemplated by said Section) and Cash
Equivalents) other than the ownership of shares of Capital Stock of the
Borrower;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents and the
Specified Hedge Agreements. After all such Letters of Credit shall have expired
or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents and the Specified Hedge Agreements shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.
 
SECTION 10.
 
THE AGENTS
 
10.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any
 
 
80

--------------------------------------------------------------------------------

 
 
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
10.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.
 
10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
10.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex, teletype or e-mail
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
 
81

--------------------------------------------------------------------------------

 
 
10.5 Notice of Default.  (a)  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders and, with respect to any such notice received from any Lender, the
Borrower.
 
(b) The Administrative Agent shall take such action with respect to such Default
or Event of Default as shall be reasonably directed by the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
 
10.7 Indemnification. Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 10.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure
 
 
82

--------------------------------------------------------------------------------

 
 
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct; and provided, further, to
the extent any indemnification of the Issuing Lender or the Swingline Lender is
required pursuant to this Section 10.7 as a result of any action, judgment or
suit against such Person solely in its capacity as Issuing Lender or Swingline
Lender, such indemnification shall be limited to the Revolving Lenders only. The
agreements in this Section 10.7 shall survive the payment of the Loans and all
other amounts payable hereunder.
 
10.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
10.9 Successor Administrative Agent. Subject to this Section 10.9, the
Administrative Agent may resign as Administrative Agent upon 180 days’ notice to
the Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under Section
9(a) or Section 9(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 180 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above; provided, however, that the
Administrative Agent may resign upon 30 days’ notice to the Lenders and the
Borrower in the event that such resignation is upon the request or demand of any
Governmental Authority or in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
 
 
83

--------------------------------------------------------------------------------

 
 
Requirement of Law, and in such case if no successor agent has accepted
appointment as Administrative Agent by the date that is 30 days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
 
10.10 Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.
 
10.11 The Lead Arranger. The Lead Arranger, in its capacity as such, shall have
no duties or responsibilities, and shall incur no liability, under this
Agreement and the other Loan Documents.
 
 
SECTION 11.
 
MISCELLANEOUS
 
11.1 Amendments and Waivers. Neither this Agreement nor any other Loan Document,
or any terms hereof or thereof, may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
 
(i) forgive or reduce the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates, which waiver shall be effective with
the consent of the Majority Facility Lenders of each adversely affected Facility
and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby;
 
 
84

--------------------------------------------------------------------------------

 
 
(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;
 
(iii) reduce any percentage specified in the definition of Required Lenders or
consent to the assignment or transfer by the Borrower of any of their rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all Lenders;
 
(iv) release all or substantially all of the Collateral under the Security
Documents or release all or substantially all of the Guarantors or any
significant Guarantor from its obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders;
 
(v) amend, modify or waive any provision of any Security Document without the
written consent of all Lenders;
 
(vi) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Facility set forth in Section 6.2 (excluding in connection
with any waiver of an existing Default or Event of Default) without the written
consent of the Majority Facility Lenders with respect to the Revolving Facility;
 
(vii) amend, modify or waive any provision of Section 4.8 without the written
consent of the Majority Facility Lenders in respect of each Facility adversely
affected thereby;
 
(viii) change the application of Net Cash Proceeds or Excess Cash Flow to be
applied to prepay Loans under Section 4.2(c) without the written consent of the
Majority Facility Lenders with respect to each Facility;
 
(ix) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;
 
(x) amend, modify or waive any provision of Section 10 without the written
consent of each Agent adversely affected thereby;
 
(xi) amend, modify or waive any provision of Section 3.3 or 3.4 without the
written consent of the Swingline Lender; or
 
(xii) amend, modify or waive any provision of Sections 3.7 to 3.14 without the
written consent of the Issuing Lender.
 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be
 
 
 
85

--------------------------------------------------------------------------------

 
 
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided that no such amendment shall permit the Additional Extensions
of Credit to share ratably with or with preference to the Term Loans in the
application of mandatory prepayments without the consent of the Majority
Facility Lenders under each Facility (other than the Revolving Facility) or
otherwise to share ratably with or with preference to the Revolving Extensions
of Credit without the consent of the Majority Facility Lenders under the
Revolving Facility.
 
Further, notwithstanding anything to the contrary herein, the provisions of
Section 4.16 may not be amended, modified or waived without the written consent
of the Administrative Agent, the Issuing Lender and the Required
Lenders.  Further, notwithstanding the foregoing (but in accordance with Section
4.16(b)), no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement “B” term loan tranche hereunder (“Replacement Term Loans”), provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Refinanced Term Loans, (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing and (d) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
 
If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of more than the Required Lenders, the consent
of Required Lenders is obtained, but the consent of other Lenders whose consent
is required is not obtained (any such Lender whose consent is not obtained being
referred to as a “Non-Consenting Lender”), then either (x) the Administrative
Agent or (y) a Person reasonably acceptable to the Administrative Agent who
shall provide its consent to the proposed amendment, modification, waiver or
termination in question, shall have the right to purchase from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon the Administrative Agent’s request, sell and assign to the Administrative
Agent or such Person, all of the Loans of such Non-Consenting
 
 
86

--------------------------------------------------------------------------------

 
 
Lenders for an amount equal to the principal balance of all Loans held by such
Non-Consenting Lenders and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment and Assumption; provided that the Administrative Agent is
not the Non-Consenting Lender whose Loans are being assigned. In addition to the
foregoing, the Borrower may replace any Non-Consenting Lender pursuant to
Section 4.13.
 
11.2 Notices. Except with respect to notices and other communications expressly
permitted to be given by telephone, all notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the Agents, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:
 

 
If to the Borrower:
Butler Animal Health Supply, LLC
   
400 Metro Place North
   
Dublin, OH 43017
   
Attention: Leo E. McNeil
   
Telecopy: (614) 659-1653
   
Telephone: (614) 659-1652
       
with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
   
1285 Avenue of the Americas
   
New York, NY 10019
 
.
Attention: Eric Goodison, Esq
   
Telecopy: (212) 757-3990
   
Telephone: (212) 373-3000
       
with a copy to:
Salon Marrow Dyckman Newman& Broudy, LLP
   
292 Madison Avenue
   
New York, New York 10017
   
Attention: Joel Salon, Esq.
   
Telecopy: (212) 661-3339
   
Telephone: (212) 661-7100
       
with a copy to:
Proskauer Rose LLP
   
1585 Broadway
   
New York, NY 10036
 
 
Attention: Steven L. Kirshenbaum, Esq
   
Telecopy: (212) 969-2900

 
 
87

--------------------------------------------------------------------------------

 
 

 
with a copy to:
Henry Schein, Inc.
   
135 Duryea Road
   
Melville, NY 11747
   
Attention: General Counsel
   
Facsimile: (631) 843-5660
       
If to the Administrative Agent:
JPMorgan Loan & Agency Services
   
1111 Fannin Street, Floor 10
   
Houston, TX 77002
   
Attention: Amanda Brewer
   
Telecopy: (713) 750-2956
   
Telephone: (713) 427-0002

 
; provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
11.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
each Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to such
Agent and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to the Borrower prior to the Closing Date (in
the case of amounts to be paid on the Closing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as such Agent shall
deem appropriate, (b) to pay or reimburse each
 
 
88

--------------------------------------------------------------------------------

 
 
Lender and Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the reasonable fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to each Lender and of counsel to such Agent,
(c) to pay, indemnify, and hold each Lender and Agent harmless (without
duplication of amounts indemnified under Section 4.10 or 4.11) from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
Agent and their respective officers, directors, employees, affiliates, agents,
trustees, advisors and controlling persons (each, an “Indemnitee”) harmless
(without duplication of amounts indemnified under Section 4.10 or 4.11) from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents
(regardless of whether any Loan Party is or is not a party to any such actions
or suits) and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any facility or property at any time leased, owned or operated or in
any way used by any Group Member and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”); provided that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, to the extent permitted by applicable law, and except
with respect to any Indemnitee, to the extent involving Indemnified Liabilities
subject to the above proviso concerning gross negligence or willful misconduct
by such Indemnitee, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 11.5 shall
be payable not later than 10 Business Days after written demand therefor.
Statements payable by the Borrower pursuant to this Section 11.5 shall be
submitted to Leo E. McNeil at the address of the Borrower set forth in Section
11.2, or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. The agreements in this
Section 11.5 shall survive repayment of the Loans and all other amounts payable
hereunder.
 
11.6 Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or
 
 
89

--------------------------------------------------------------------------------

 
 
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 11.6.
 
(b) (i)           Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:
 
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person; and
 
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund; and
 
(C) in the case of any assignment of a Revolving Commitment, the Issuing Lender
and the Swingline Lender.
 
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 (or in the case of the Term Facility, $1,000,000) unless
the Borrower and the Administrative Agent otherwise consent; provided that (1)
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;
 
(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;
 
(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
 
 
90

--------------------------------------------------------------------------------

 
 
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws;
 
(D) the Assignee shall not be a competitor of the Borrower or an affiliate of
any such competitor; and
 
(E) in the case of an assignment by a Lender to a related CLO (as defined below)
managed or administered by such Lender or an Affiliate of such Lender, the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents, provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 11.1 and (2) directly affects such CLO.
 
For the purposes of this Section 11.6, the terms “Approved Fund”, “CLO” and
“competitor” have the following meanings:
 
“Approved Fund” means (a) with respect to any Lender, a CLO managed or
administered by such Lender or an Affiliate of such Lender, and (b) with respect
to any Lender that is a fund which invests in bank loans and similar extensions
of credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
 
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course.
 
“competitor” means (a) a Person engaged primarily in the same or similar line of
business as the Borrower, and (b) a Person (i) holding more than 5% or more of
the voting rights of a competitor of the Borrower or (ii) having direct or
indirect control or being under common control of a competitor of the Borrower.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Assumption, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 10.7). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section
 
 
91

--------------------------------------------------------------------------------

 
 
11.6 shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with paragraph (c)
of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Lender and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section, and
any written consent to such assignment required by paragraph (b) of this Section
11.6, the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
 
(c)   (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
(c) no Participant shall be a competitor of the Borrower or an affiliate of any
such competitor and (D) the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 11.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 4.9, 4.10 and 4.11 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 11.6. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.7(a)
as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
 
 
92

--------------------------------------------------------------------------------

 
 
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 4.10 unless such Participant complies with Section
4.10(d).
 
(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 11.6(d) shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrower or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans or Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder or, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.
 
(e) The Borrower, upon receipt of written notice from the relevant Lender, agree
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in paragraph (d) above.
 
(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
 
11.7 Adjustments; Set-off.  (a)  Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a
 
 
93

--------------------------------------------------------------------------------

 
 
particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 11.6), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 9(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
11.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
 
94

--------------------------------------------------------------------------------

 
 
11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.
 
11.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, at the
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
11.13 Acknowledgments. The Borrower hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
 
95

--------------------------------------------------------------------------------

 
 
11.14 Releases of Guarantees and Liens.  (a)  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 11.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.1 or (ii) under the
circumstances described in paragraph (b) below.
 
(b) At such time as the Term Loans, the Revolving Loans, the Swingline Loans,
the Reimbursement Obligations and the other obligations to the Administrative
Agent and the Lenders under the Loan Documents (other than obligations under or
in respect of Hedge Agreements) shall have been paid in full, the Commitments
under the Term Facility and the Revolving Facility have been terminated, no
Letters of Credit shall be outstanding and the obligations to any Qualified
Counterparty under or in respect of Specified Hedge Agreements shall have been
cash collateralized or paid in full, the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person, provided that the Administrative Agent agrees upon such termination
to promptly deliver to the Borrower UCC-3 termination statements, releases of
Intellectual Property security instruments, discharges of existing Mortgages,
and other release and termination documents as are reasonably requested by such
Borrower to discharge the Liens as a matter of public record.
 
11.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to or in
connection with this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
Affiliate of a Lender, (b) subject to an agreement to comply with the provisions
of this Section 11.15, to any actual or prospective Transferee or any direct or
indirect counterparty to any Hedge Agreement (or any professional advisor to
such counterparty), (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates,
(d) upon the request or demand of any Governmental Authority, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, or
(j) if agreed by the Borrower in its sole discretion, to any other Person;
provided that prior to disclosure pursuant to clauses (d), (e) or (f) above, the
relevant party shall give reasonable prior notice of such disclosure to the
Borrower to give the Borrower an opportunity to seek a protective order.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information
 
 
96

--------------------------------------------------------------------------------

 
 
concerning the Borrower and its Affiliates and their related parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public information and that it will handle
such material non-public information in accordance with those procedures and
applicable law, including Federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Borrower or the Agents pursuant to, or in the course of administering, this
Agreement or the other Loan Documents will be syndicate-level information, which
may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective
securities.  Accordingly, each Lender represents to the Borrower and the Agents
that it has identified in its administrative questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.
 
11.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
 
97

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

  BUTLER ANIMAL HEALTH SUPPLY, LLC, as Borrower       By:  /s/Leo E. McNeil    
Name: Leo E. McNeil
Title: Executive Vice President and Chief Financial Officer

 
 

 
J.P. MORGAN SECURITIES INC., as Sole Lead Arranger and Sole Bookrunner
  By: /s/Stathis Karanikolaidis    
Name: Stathis Karanikolaidis
Title: Executive Director

 
 

 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender
 
By:
/s/ Barbara R. Marks          
Name: Barbara R. Marks
Title: Executive Director

 
 

 
THE BANK OF TOKYO-MITSUBISHI,
as Lender
     
By:
/s/ Brian McNany    
Name: Brian McNany
Title: Assistant Vice President

 
 

 
TORONTO DOMINION (NEW YORK) LLC
As Lender
      By: /s/Debbi L. Brito    
Name: Debbi L. Brito
Title: Authorized Signatory

 
 
[Signature Page to the Butler Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
RAYMOND JAMES BANK FSB,
as Lender
        By: /s/ Steven Paley    
Name: Steven Paley
Title: Senior Vice President

 
 

 
THE HUNTINGTON NATIONAL BANK
as Lender
      By: /s/Jeff D. Blendick    
Name: Jeff D. Blendick
Title: Vice President

 
 

 
U.S. BANK N.A., as Lender
      By: /s/Nathan M. Hall    
Name: Nathan M. Hall
Title: AVP

 
 

 
HS FINANCE COMPANY, LLC, as Lender
      By: /s/Steven Paladino    
Name: Steven Paladino
Title: Manager

 
 

--------------------------------------------------------------------------------